EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

By and Among

 

BLACKHAWK BIOFUELS, LLC,

 

RENEWABLE ENERGY GROUP, INC.,

 

BIOFUELS COMPANY OF AMERICA, LLC,

 

BIODIESEL INVESTMENT GROUP, LLC

 

and

 

BUNGE NORTH AMERICA, INC.

 

Dated as of March 14, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

PURCHASE AND SALE OF ASSETS

1

Section 1.1

Purchase and Sale

1

Section 1.2

Consideration; Purchase Price Allocation

1

Section 1.3

Closing

3

Section 1.4

Procedure at Closing

4

 

 

 

ARTICLE II

REPRESENTATIONS AS TO THE COMPANY

4

Section 2.1

Organization and Good Standing

4

Section 2.2

Noncontravention; Authority; Enforceability

4

Section 2.3

Subsidiaries

5

Section 2.4

Title to and Condition of the Assets

5

Section 2.5

Real Property

5

Section 2.6

Material Adverse Changes

7

Section 2.7

Environmental Compliance

8

Section 2.8

Contracts and Commitments

9

Section 2.9

No Litigation

10

Section 2.10

Tax Matters

10

Section 2.11

Compliance with Laws

10

Section 2.12

Permits

11

Section 2.13

Insurance

11

Section 2.14

Employee Matters

11

Section 2.15

Benefit Plans

12

Section 2.16

Intellectual Property

12

Section 2.17

Brokers

12

Section 2.18

Accuracy of Statements

12

Section 2.19

Purchase Entirely for Own Account

12

Section 2.20

Disclosure of Information; Due Diligence

12

Section 2.21

Investment Experience; Accredited Status

13

Section 2.22

Restricted Securities

13

Section 2.23

Investment Company

13

 

 

 

ARTICLE III

REPRESENTATIONS OF REG AND THE PURCHASER

13

Section 3.1

Organization and Existence

13

Section 3.2

Authority

14

Section 3.3

Noncontravention

14

Section 3.4

Capitalization; REG Common Stock

14

Section 3.5

Financial Information

15

Section 3.6

Undisclosed Liabilities

15

Section 3.7

Material Adverse Changes

15

Section 3.8

Brokers

15

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

NO ASSUMPTION OF LIABILITIES

16

 

 

 

ARTICLE V

COVENANTS

16

Section 5.1

Access to Information

16

Section 5.2

Pre-Closing Activities

17

Section 5.3

Efforts to Consummate

18

Section 5.4

Exclusive Dealing

18

Section 5.5

Supplementation and Amendment of Schedules

18

Section 5.6

Confidentiality

19

Section 5.7

Publicity

19

Section 5.8

Preliminary Testing; Performance Testing

19

Section 5.9

Bunge Oil Supply Agreement; Services Agreement

19

Section 5.10

Limitations on Disposition and Legend

19

 

 

 

ARTICLE VI

CONDITIONS TO CLOSING

21

Section 6.1

Conditions to Obligations of the Purchaser and REG

21

Section 6.2

Conditions to Obligations of the Sellers and the Company

22

Section 6.3

Documents to be Delivered at the Closing

24

 

 

 

ARTICLE VII

INDEMNIFICATION

25

Section 7.1

Indemnification by the Sellers

25

Section 7.2

Indemnification by the Purchaser

26

Section 7.3

Notice and Defense of Third Party Claims

26

Section 7.4

Limitations of Liability

28

Section 7.5

Survival

29

Section 7.6

Waiver of Certain Damages

29

Section 7.7

Express Negligence

29

 

 

 

ARTICLE VIII

TERMINATION

30

Section 8.1

Termination

30

Section 8.2

Effect of Termination; Liquidated Damages

30

 

 

 

ARTICLE IX

MISCELLANEOUS

31

Section 9.1

Survival

31

Section 9.2

Amendment and Modification; Waiver

31

Section 9.3

Notices

31

Section 9.4

Further Assurances

33

Section 9.5

Assignment

33

Section 9.6

Governing Law

34

Section 9.7

Severability

34

Section 9.8

Counterparts

34

Section 9.9

Facsimile Signatures

34

Section 9.10

No Third-Party Beneficiaries

34

Section 9.11

Interpretation

34

Section 9.12

Entire Agreement

34

 

ii

--------------------------------------------------------------------------------


 

Section 9.13

Expenses

34

Section 9.14

Jury Waiver

34

 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

Definitions

Exhibit B

 

Escrow Agreement

Exhibit C

 

Oil Feedstock Supply Agreement

Exhibit D

 

Services Agreement

Exhibit E

 

Bill of Sale

Exhibit F

 

Assignment and Assumption Agreement

Exhibit G

 

Confidentiality Agreement

Exhibit H

 

Stockholder Agreement

Exhibit I

 

Registration Rights Agreement

Exhibit J

 

Preliminary Testing Description

 

 

 

Schedule 2.2

 

Noncontravention

Schedule 2.4

 

Title to Assets

Schedule 2.5(a)

 

Description of Real Property

Schedule 2.5(c)(vi)

 

Right of First Offer, etc.

Schedule 2.5(c)(viii)

 

Utilities Exceptions

Schedule 2.7

 

Environmental Compliance

Schedule 2.8(b)

 

Breach of Assumed Contract

Schedule 2.8(c)

 

Notice of Claims Under Assumed Contract

Schedule 2.8(d)

 

Consents and Notices

Schedule 2.11

 

Compliance with Laws

Schedule 2.12

 

Permits

Schedule 2.13

 

Insurance

Schedule 2.14

 

Employee Matters

Schedule 2.15

 

Benefit Plans

Schedule 2.16

 

Intellectual Property

Schedule 2.17

 

Brokers

Schedule 3.5

 

REG Financial Information

Schedule 3.6

 

Undisclosed Liabilities

Schedule 4

 

Assumed Contracts

Schedule 5.2

 

Pre-Closing Activities

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”) is made as of this 14th day of
March, 2008 (the “Effective Date”), by and among Blackhawk Biofuels, LLC, a
Delaware limited liability company (“Purchaser”), Renewable Energy Group, Inc.,
a Delaware corporation (“REG”), Biofuels Company of America, LLC, an Illinois
limited liability company (the “Company”), Biodiesel Investment Group, LLC, a
Delaware limited liability company (“BIG”), and Bunge North America, Inc., a New
York corporation (“Bunge”, and together with BIG, the “Members” and each, a
“Member” and Bunge, BIG and the Company together are referred to herein as
“Sellers” and each a “Seller”).  Certain capitalized terms not defined in the
text of this Agreement are defined in Exhibit A attached hereto.

 

WHEREAS, the Company is constructing a biodiesel production facility located in
Danville, Illinois (the “Facility”);

 

WHEREAS, BIG and Bunge own, beneficially and of record, one hundred percent
(100%) of the outstanding membership interests of the Company (the “Company
Membership Interests”);

 

WHEREAS, the Purchaser desires to purchase and assume from the Company, and the
Members desire that the Company shall sell, transfer and assign to the
Purchaser, all of the Assets of the Company, upon the terms and subject to the
conditions set forth in this Agreement;

 

WHEREAS, a portion of the consideration to be delivered consists of shares of
common stock of REG; and

 

WHEREAS, each of the parties hereto is making certain representations,
warranties, covenants and indemnities herein to induce the others to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and indemnities contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Members, REG and the Purchaser hereby agree as follows:

 


ARTICLE I
PURCHASE AND SALE OF ASSETS


 


SECTION 1.1                                   PURCHASE AND SALE.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, AT THE CLOSING (AS DEFINED IN
SECTION 1.3 HEREOF), THE COMPANY AGREES TO SELL, TRANSFER, ASSIGN, CONVEY AND
DELIVER TO THE PURCHASER, AND THE PURCHASER AGREES TO PURCHASE AND ASSUME FROM
THE COMPANY, ALL OF THE RIGHT, TITLE AND INTEREST IN AND TO THE ASSETS (OTHER
THAN EXCLUDED ASSETS), FREE AND CLEAR OF ALL ENCUMBRANCES EXCEPT FOR PERMITTED
LIENS.


 


SECTION 1.2                                   CONSIDERATION; PURCHASE PRICE
ALLOCATION.  IN CONSIDERATION OF THE PURCHASE AND SALE DESCRIBED ABOVE,
PURCHASER, AND AS TO THE COMMON STOCK OF REG IN SECTIONS 1.2(B) AND 1.2(C) ONLY
REG, SHALL PAY TO THE COMPANY, IN THE MANNER AND SUBJECT TO THE CONDITIONS SET
FORTH BELOW, THE FOLLOWING (THE “PURCHASE PRICE”):

 

--------------------------------------------------------------------------------


 

(a)                                  Cash.  On the Closing Date, in addition to
the Escrowed Cash, (i) Purchaser shall pay to the Company Five Million U.S.
Dollars (U.S. $5,000,000) (the “Cash Purchase Price”) by wire transfer of
immediately available funds to such account as designated by the Company, and
Bunge and BIG shall agree prior to Closing as between themselves the amounts to
be received by Bunge and BIG upon distribution by the Company to the Members of
the Cash Purchase Price (less appropriate reserves established by the Company,
if any), and (ii) Company shall pay the IFA Payment to the IFA by wire transfer
of immediately available funds to such account as designated by IFA;

 

(b)                                 REG Common Stock.  On the Closing Date, in
addition to the Escrowed Stock, REG shall issue and cause to be delivered by
Purchaser to the Company, and Purchaser shall deliver to the Company One Million
Eight Hundred Eighty-two Thousand Nine Hundred Twenty-seven (1,882,927) shares
of the common stock of REG  (the “REG Common Stock”), as adjusted for any
post-Effective Date dividend, stock split, recapitalization or reorganization by
REG, by delivery of REG Common Stock certificates to the Company.  Bunge and BIG
shall agree prior to Closing as between themselves the number of shares to be
received by Bunge and BIG upon distribution by the Company to the Members of the
REG Common Stock (less appropriate reserves established by the Company, if any);

 

(c)                                  Escrow.  On the Closing Date, Purchaser
shall deposit Two Hundred Fifty Thousand Dollars ($250,000) (the “Escrowed
Cash”) and REG shall deposit Ninety-Seven Thousand Five Hundred Sixty-One
(97,561) shares of the common stock of REG, as adjusted for any post-Effective
Date dividend, stock split, recapitalization or reorganization by REG by
delivery of stock certificates in the name of the Company (the “Escrowed Stock”
and together with the Escrowed Cash, the “Escrow Amount”) into an escrow account
(the “Escrow Fund”), to be maintained by an escrow agent reasonably acceptable
to the parties (the “Escrow Agent”) in accordance with the terms of an Escrow
Agreement in the form attached hereto as Exhibit B (the “Escrow Agreement”). 
The Escrow Fund shall be used for the purpose specified in Article VII herein. 
The Escrow Fund (less any amounts for indemnifiable Losses to the extent set
forth in Article VII and the Escrow Agreement) shall be disbursed to the Company
in accordance with the terms of the Escrow Agreement on the one year anniversary
of the Closing Date.  Purchaser and the Company shall bear an equal portion of
the fees and expenses of the Escrow Agent, with the portion borne by the Company
to be deducted from the Escrow Fund.  Bunge and BIG shall agree prior to Closing
as between themselves the percentages of Escrowed Cash and Escrowed Stock to be
received by Bunge and BIG upon distribution by the Company to the Members of the
Escrow Fund; provided, that a Member’s percentage of the Escrow Fund shall be
reduced by the amount of any indemnifiable Loss made pursuant to the terms of
the Escrow Agreement and this Agreement applicable to such Member.

 

(d)                                 Balance Differential Payment.  In the event
the outstanding principal balance, together with any accrued, but unpaid
interest, owed by the Company to Fifth Third Bank under the Construction Loan
Agreement (the “Bank Balance”) plus the

 

2

--------------------------------------------------------------------------------


 

Assumed Liabilities less the DCEO Grant Credit less the Reimbursements
(collectively, the “Closing Indebtedness”) is less than $24,650,000 as of the
Closing Date, Purchaser shall pay to the Company on the Closing Date the
difference between $24,650,000 and the Closing Indebtedness in cash by wire
transfer of immediately available funds (the “Balance Differential Payment”). 
Bunge and BIG hereby agree as between themselves that Bunge shall receive 22.2%
of the Balance Differential Payment and BIG shall receive 77.8% of the Balance
Differential Payment.  To determine the Balance Differential Payment, if any,
the Company shall deliver to Purchaser (i) a statement of account from Fifth
Third Bank of the Bank Balance as of the Closing Date, and (ii) a statement of
the Assumed Liabilities as of the Closing Date, together with supporting
documentation.  The amount of the Bank Balance plus Assumed Liabilities less the
DCEO Grant Credit less the Reimbursements shall not exceed $24,650,000 and the
Company shall pay any liabilities in excess of such amount.  The parties agree
to the following additional adjustments conditional and effective upon Closing: 
(a) the Company shall pay for its insurance and interest expense; (b) the
Company shall pay for the cost of security through the successful completion of
the Preliminary Testing and thereafter Purchaser shall reimburse the Company for
security expenses incurred consistent with past practice; (c) Purchaser shall
reimburse the Company at cost for raw material inputs for production at the
Facility which are reasonably and necessarily incurred by the Company prior to
Closing; (d) Purchaser shall reimburse the Company for utility expenses
commencing March 15, 2008 through the Closing Date; and (e) Purchaser shall pay
for or reimburse the Company for the expense of Ambitech (Bill Cloyd) incurred
prior to Closing as it relates to management of the Facility upgrades only, but
not otherwise.  Any such adjustments shall be settled at Closing.  Any such
reimbursements to the extent allowed by Fifth Third Bank as an advance against
the Construction Loan Agreement by the Company shall be referenced herein as the
“Reimbursements”.

 

(e)                                  Purchase Price Allocation.  The Purchase
Price shall be allocated among the Assets as the Company, the Members, Purchaser
and REG shall mutually agree, in writing, at the Closing.  After the Closing,
the Company, the Members and Purchaser shall make consistent use of such
mutually agreed allocation for all tax purposes and in all filings, declarations
and reports with the IRS in respect thereof.  Purchaser shall prepare and
deliver IRS Form 8594 to the Company in accordance with such mutual agreement
within forty-five (45) days after the Closing Date for filing with the IRS.

 

(f)                                    Value of the Common Stock of REG.  The
parties hereto agree that the common stock of REG making up the REG Common Stock
delivered at Closing and the Escrowed Stock shall be valued at $10.25 per share
for all purposes under this Agreement, including without limitation, any
purchase price allocations and any agreement or right of the Members or the
Company to satisfy their indemnification obligations under Article VII by the
surrender of the common stock of REG.

 


SECTION 1.3                                   CLOSING.  SUBJECT TO SATISFACTION
OR WAIVER OF THE CONDITIONS TO CLOSING SET FORTH IN SECTIONS 6.1 AND 6.2, THE
CLOSING OF THE PURCHASE PROVIDED FOR IN SECTION 1.1 OF THIS AGREEMENT (THE
“CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF NYEMASTER, GOODE, WEST, HANSELL &

 

3

--------------------------------------------------------------------------------


 


O’BRIEN, P.C., COUNSEL TO REG, IN DES MOINES, IOWA AT 10:00 A.M. LOCAL TIME ON
THE NEXT BUSINESS DAY AFTER THE CONDITIONS TO CLOSING SET FORTH IN SECTIONS 6.1
AND 6.2 HAVE BEEN SATISFIED OR WAIVED, OR AT SUCH OTHER PLACE AND TIME AS MAY BE
MUTUALLY AGREEABLE TO THE COMPANY, THE MEMBERS, REG AND THE PURCHASER (SUCH DATE
AND TIME REFERRED TO HEREIN AS THE “CLOSING DATE”).  THE PARTIES ANTICIPATE THE
CLOSING DATE TO OCCUR ON OR BEFORE APRIL 11, 2008 (THE “TARGET CLOSING DATE”).


 

Section 1.4                                   Procedure at Closing.  At the
Closing, the parties agree that the following shall occur:

 


(A)                 EACH OF THE CONDITIONS PRECEDENT (AS APPLICABLE) IN
SECTION 6.1 SHALL HAVE BEEN SATISFIED, OR SUCH CONDITION(S) SHALL HAVE BEEN
EXPRESSLY WAIVED IN WRITING BY THE PURCHASER AND REG. THE COMPANY AND/OR THE
MEMBERS SHALL DELIVER TO PURCHASER AND REG ALL OF THE DOCUMENTS IN SECTION 6.3.


 


(B)                EACH OF THE CONDITIONS PRECEDENT (AS APPLICABLE) IN
SECTION 6.2 SHALL HAVE BEEN SATISFIED, OR SUCH CONDITION(S) SHALL HAVE BEEN
EXPRESSLY WAIVED IN WRITING BY THE COMPANY AND THE MEMBERS.  THE PURCHASER AND
REG SHALL DELIVER TO THE MEMBERS AND THE COMPANY ALL OF THE DOCUMENTS REQUIRED
IN SECTION 6.3.


 

(c)   All of the documents and instruments delivered at the Closing shall be in
form and substance, and shall be executed and delivered in a manner, reasonably
satisfactory to the parties’ respective counsel.

 


ARTICLE II
REPRESENTATIONS AS TO THE COMPANY


 

Each Seller, severally as to itself only and not jointly as to or with any of
the others, respectively, represents and warrants to the Purchaser as follows:

 


SECTION 2.1                                   ORGANIZATION AND GOOD STANDING. 
THE COMPANY IS A LIMITED LIABILITY COMPANY DULY ORGANIZED AND VALIDLY EXISTING
UNDER THE LAWS OF THE STATE OF ILLINOIS AND HAS ALL REQUISITE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS IS NOW BEING CONDUCTED AND AS IS PRESENTLY
ANTICIPATED BEING CONDUCTED, AND WITH RESPECT TO A MEMBER, SUCH MEMBER IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
ITS ORGANIZATION.  THE COMPANY IS NOT QUALIFIED AS A FOREIGN LIMITED LIABILITY
COMPANY IN ANY OTHER JURISDICTION.  THE COMPANY HAS AT ALL TIMES BEEN OPERATED
IN MATERIAL COMPLIANCE WITH APPLICABLE LEGAL REQUIREMENTS AND THE COMPANY’S
ORGANIZATIONAL DOCUMENTS.


 


SECTION 2.2                                   NONCONTRAVENTION; AUTHORITY;
ENFORCEABILITY.  EXCEPT AS DISCLOSED ON SCHEDULE 2.2 OF THE COMPANY DISCLOSURE
SCHEDULE, NEITHER THE EXECUTION AND DELIVERY BY SUCH SELLER OF THIS AGREEMENT
AND THE TRANSACTION DOCUMENTS, AS APPLICABLE, NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, NOR COMPLIANCE WITH ANY OF THE
PROVISIONS HEREOF OR THEREOF, WILL (A) VIOLATE ANY PROVISION OF ITS
ORGANIZATIONAL DOCUMENTS OR ANY RESOLUTIONS ADOPTED BY ITS MEMBERS,
STOCKHOLDERS, BOARD OF MANAGERS OR BOARD OF DIRECTORS, (B) RESULT IN A VIOLATION
OF ANY LICENSE, PERMIT, ORDER, WRIT, INJUNCTION, DECREE, JUDGMENT, OR RULING OF
ANY COURT OR GOVERNMENTAL AUTHORITY, OR ANY LAW, RULE, OR REGULATION APPLICABLE
TO SUCH SELLER, (C) CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE (OR,
WITH DUE NOTICE OR LAPSE OF TIME OR BOTH,

 

4

--------------------------------------------------------------------------------


 


WOULD CONSTITUTE) A DEFAULT UNDER, OR GIVE RISE TO ANY RIGHT OF TERMINATION,
ACCELERATION OR CANCELLATION UNDER, ANY INDENTURE, AGREEMENT, CONTRACT, LICENSE,
ARRANGEMENT, UNDERSTANDING, EVIDENCE OF INDEBTEDNESS, NOTE, LEASE OR OTHER
INSTRUMENT WHICH CONSTITUTES AN ASSET OR TO WHICH SUCH SELLER OR ANY OF THE
ASSETS IS BOUND, (D) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN (OTHER
THAN PERMITTED LIENS), CHARGE, RESTRICTION, CLAIM OR ENCUMBRANCE OF ANY NATURE
WHATSOEVER UPON THE COMPANY OR THE ASSETS OR (E) REQUIRE ANY CONSENT OR APPROVAL
OF, OR NOTICE TO, OR FILING OR REGISTRATION WITH, ANY PERSON, EXCEPT FOR THOSE
CONSENTS, APPROVALS, NOTICES, FILINGS, OR REGISTRATIONS THAT HAVE BEEN OBTAINED,
GIVEN, OR MADE, AS THE CASE MAY BE, AND THAT ARE UNCONDITIONAL AND IN FULL FORCE
AND EFFECT.  SUCH SELLER HAS THE REQUISITE CORPORATE OR LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO WHICH SUCH SELLER IS A PARTY, TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER, AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.  THE COMPANY HAS
AUTHORIZED AND APPROVED BY ALL REQUISITE ACTION OF THE BOARD OF MANAGERS AND
MEMBERS OF THE COMPANY, THIS AGREEMENT, THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH SELLER OF THIS AGREEMENT AND THE TRANSACTION DOCUMENTS, AS
APPLICABLE, AND THE CONSUMMATION BY SUCH SELLER OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
CORPORATE OR LIMITED LIABILITY COMPANY ACTION.  THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO WHICH SUCH SELLER, AS APPLICABLE, IS A PARTY HAVE BEEN
DULY EXECUTED AND DELIVERED BY SUCH SELLER AND ARE THE VALID AND BINDING
OBLIGATIONS OF SUCH SELLER ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH
THE TERMS HEREOF AND THEREOF, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, MORATORIUM, FRAUDULENT CONVEYANCE AND OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


SECTION 2.3                                   SUBSIDIARIES.  THE COMPANY DOES
NOT OWN, DIRECTLY OR INDIRECTLY, ANY INTEREST IN ANY OTHER ENTITY.


 


SECTION 2.4                                   TITLE TO AND CONDITION OF THE
ASSETS.


 

(a)                                  The Company has, and at the Closing shall
transfer to Purchaser, good and marketable title to the Assets, including
without limitation the Assets described on Schedule 2.4, free and clear of all
Encumbrances other than Permitted Liens.  With respect to those assets which are
leased, except as set forth on Schedule 2.4, the Company is in compliance with
each such lease and holds a valid leasehold interest, free and clear of all
Encumbrances other than Permitted Liens.  As of the Closing Date, the tangible
Assets shall be in sound operating condition and repair, normal wear and tear
excepted.

 

(b)                                 As of the Closing Date, the Assets set forth
on Schedule 2.4 constitute all of the assets which have been delivered to the
Facility under the Fagen Agreement and the De Smet Agreement.

 


SECTION 2.5                                   REAL PROPERTY.


 

(a)                                  The Company does not own any real
property.  Schedule 2.5(a) of the Company Disclosure Schedule contains a legal
description of each parcel of real property that the Company leases, subleases,
licenses, occupies, or uses in connection with the operation of the business of
the Company as presently conducted or proposed to be

 

5

--------------------------------------------------------------------------------


 

conducted upon completion of the Facility (the “Real Property”).  The parcels of
Real Property which are leased or subleased by the Company and which leases or
subleases will be assigned to Purchaser at the Closing, as identified on
Schedule 2.5(a), are referred to herein as “Leased Real Property”, and the
parcels of Real Property which are licensed or sublicensed by the Company and
which will be assigned to Purchaser, as identified on Schedule 2.5(a), are
referred to herein as “Licensed Real Property”.  Except as set forth on Schedule
2.5(a) of the Company Disclosure Schedule, no right to use or occupy any portion
of the Leased Real Property has been granted to any Person other than Company
nor are there any parties in possession of any portion of the Leased Real
Property, whether as tenants, subtenants, trespassers or otherwise, except the
Company.

 

(b)                                 The Company has a valid leasehold interest
in the Leased Real Property, free and clear of all Encumbrances, other than
Permitted Liens.  To the Knowledge of the Company, the Company has a valid
license or sublicense to occupy and use the Licensed Real Property.  The Company
has paid, discharged or reserved for, all lawful claims that, if unpaid, could
become an Encumbrance against the Leased Real Property or any portion thereof.

 

(c)                                  With respect to each parcel of Leased Real
Property and the buildings, structures, improvements and fixtures thereon:

 

(I)                          NO CONDEMNATION OR EMINENT DOMAIN TAKING OF THE
LEASED REAL PROPERTY, OR ANY PORTION THEREOF, HAS OCCURRED.  THERE IS NO
PENDING, AND TO THE KNOWLEDGE OF THE COMPANY, THREATENED OR CONTEMPLATED,
APPROPRIATION, CONDEMNATION, EMINENT DOMAIN OR LIKE PROCEEDING AFFECTING THE
LEASED REAL PROPERTY OR ANY PART THEREOF OR OF ANY SALE OR OTHER DISPOSITION OF
THE LEASED REAL PROPERTY OR ANY PART THEREOF IN LIEU OF CONDEMNATION.

 

(II)                       EXCEPT FOR ASSESSMENTS OCCURRING ON A REGULAR BASIS
IN ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS, THERE IS NO PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, CONTEMPLATED REASSESSMENT OF ANY PARCEL INCLUDED IN
THE LEASED REAL PROPERTY THAT IS REASONABLY EXPECTED TO INCREASE THE REAL ESTATE
TAX ASSESSMENT FOR SUCH PROPERTIES.

 

(III)                    THERE IS NO PENDING, OR TO THE KNOWLEDGE OF THE
COMPANY, CONTEMPLATED PROCEEDING TO REZONE ANY PARCEL OF THE LEASED REAL
PROPERTY.  TO THE KNOWLEDGE OF THE COMPANY, THE USES FOR WHICH EACH PARCEL OF
THE LEASED REAL PROPERTY ARE ZONED DO NOT RESTRICT, OR IN ANY MANNER IMPAIR, THE
CURRENT USE OF THE LEASED REAL PROPERTY OR THE PROPOSED USE BY THE PURCHASER. 
TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY HAS NOT RECEIVED NOTICE OF ANY
VIOLATION OF ANY APPLICABLE ZONING LAW, REGULATION OR OTHER LEGAL REQUIREMENT,
RELATED TO OR AFFECTING THE LEASED REAL PROPERTY.

 

(IV)                   TO THE KNOWLEDGE OF THE COMPANY, ALL BUILDINGS,
STRUCTURES AND OTHER IMPROVEMENTS ON THE LEASED REAL PROPERTY, INCLUDING BUT NOT
LIMITED TO DRIVEWAYS, GARAGES, LANDSCAPED AREAS AND SEWER SYSTEMS, AND ALL MEANS
OF ACCESS TO THE LEASED REAL PROPERTY, ARE LOCATED COMPLETELY WITHIN THE
BOUNDARY LINES OF

 

6

--------------------------------------------------------------------------------


 

THE LEASED REAL PROPERTY AND DO NOT ENCROACH UPON OR UNDER THE PROPERTY OF ANY
OTHER PERSON OR ENTITY.  NO BUILDINGS, STRUCTURES OR IMPROVEMENTS CONSTRUCTED ON
THE PROPERTY OF ANY OTHER PERSON ENCROACH UPON OR UNDER THE LEASED REAL
PROPERTY.

 

(V)              TO THE KNOWLEDGE OF THE COMPANY, THE USE OF THE LEASED REAL
PROPERTY, OR ANY PORTION THEREOF, DOES NOT VIOLATE OR CONFLICT WITH (I) ANY
COVENANTS, CONDITIONS OR RESTRICTIONS APPLICABLE THERETO OR (II) THE TERMS AND
PROVISIONS OF ANY CONTRACTUAL OBLIGATIONS RELATING THERETO.

 

(VI)           EXCEPT AS SET FORTH ON SCHEDULE 2.5(C)(VI) OF THE COMPANY
DISCLOSURE SCHEDULE, NONE OF THE LEASED REAL PROPERTY IS SUBJECT TO ANY RIGHT OF
FIRST OFFER, RIGHT OF FIRST REFUSAL, OPTION OR OTHER AGREEMENT FOR THE SALE OR
LEASE THEREOF.

 

(VII)        THE COMPANY HAS GOOD AND VALID RIGHTS OF INGRESS AND EGRESS TO AND
FROM ALL OF THE LEASED REAL PROPERTY (INCLUDING BETWEEN SEPARATE PARCELS
INCLUDED WITHIN THE LEASED REAL PROPERTY) FROM AND TO PIPELINES (INCLUDING, BUT
NOT LIMITED TO, PIPELINES TO ACCESS THE RAIL LOADING AREA) AND THE PUBLIC STREET
SYSTEMS FOR ALL USUAL STREET, ROAD AND UTILITY PURPOSES AND OTHER PURPOSES
NECESSARY OR INCIDENTAL TO THE OPERATION OF THE BUSINESS OF THE COMPANY
CONDUCTED OR PROPOSED TO BE CONDUCTED UPON COMPLETION OF THE FACILITY.

 

(VIII)     EXCEPT AS SET FORTH ON SCHEDULE 2.5(C)(VIII) OF THE COMPANY
DISCLOSURE SCHEDULE, TO THE KNOWLEDGE OF THE COMPANY, ALL UTILITIES REQUIRED FOR
OR USEFUL IN THE OPERATION OF THE BUSINESS OF THE COMPANY EITHER ENTER THE
LEASED REAL PROPERTY THROUGH ADJOINING STREETS AND ROADS, OR IF THEY PASS
THROUGH ADJOINING PRIVATE LAND, THEY DO SO IN ACCORDANCE WITH VALID PUBLIC
EASEMENTS.  ALL NECESSARY UTILITIES (INCLUDING WITHOUT LIMITATION, WATER, SEWER,
ELECTRICITY AND TELEPHONE FACILITIES) ARE AVAILABLE TO THE LEASED REAL PROPERTY
AND THERE EXISTS, TO THE KNOWLEDGE OF THE COMPANY, NO PROPOSED LIMITATION IN OR
REDUCTION OF THE QUALITY OR QUANTITY OF UTILITY SERVICES TO BE FURNISHED TO THE
LEASED REAL PROPERTY.  PERMANENT ADEQUATE SEWAGE AND WATER SYSTEMS AND
CONNECTIONS ARE AVAILABLE TO THE LEASED REAL PROPERTY AS CURRENTLY OPERATED.

 

(IX)             NO PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
IS THREATENED, TO REVOKE, SUSPEND, MODIFY OR LIMIT ANY OF THE PERMITS REQUIRED
UNDER APPLICABLE LEGAL REQUIREMENTS WITH RESPECT TO ITS LEASEHOLD INTEREST IN
AND USE AND OCCUPANCY OF, THE LEASED REAL PROPERTY.  EXCEPT AS SET FORTH ON
SCHEDULE 2.8(D) OF THE COMPANY DISCLOSURE SCHEDULE, NO PERMIT WILL BE SUBJECT TO
REVOCATION, SUSPENSION, MODIFICATION OR LIMITATION AS A RESULT OF THIS AGREEMENT
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 


SECTION 2.6                                   MATERIAL ADVERSE CHANGES.  SINCE
DECEMBER 31, 2007, THERE HAS BEEN NO, AND NO EVENT HAS HAD OR REASONABLY COULD
BE ANTICIPATED TO HAVE A, MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY OR
THE ASSETS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SINCE
DECEMBER 31, 2007, NONE OF THE FOLLOWING HAS OCCURRED:

 

7

--------------------------------------------------------------------------------


 


(A)                                  ANY DESTRUCTION, DAMAGE TO OR LOSS OF ANY
ASSET (WHETHER OR NOT COVERED BY INSURANCE), WHICH INDIVIDUALLY EXCEEDS $20,000
IN VALUE OR IN THE AGGREGATE EXCEEDS $50,000 IN VALUE;


 


(B)                                 ANY ACT OR OMISSION TO DO ANY ACT WHICH
WOULD CAUSE THE BREACH OF ANY MATERIAL TERM OR MATERIAL OBLIGATION APPLICABLE TO
THE COMPANY UNDER ANY ASSUMED CONTRACT;


 


(C)                                  ANY EXECUTION, CREATION, AMENDMENT OR
TERMINATION OF ANY MATERIAL CONTRACT, AGREEMENT OR LICENSE OR ANY OTHER
TRANSACTION RELATING TO THE ASSETS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS OF
THE COMPANY OR EXCEPT AS OTHERWISE AGREED TO IN WRITING BY PURCHASER AND REG;


 


(D)                                 ANY NOTICE OF ANY LITIGATION OR CLAIM
RELATING TO THE COMPANY OR THE ASSETS;


 


(E)                                  ANY WAIVER OR RELEASE OF ANY MATERIAL RIGHT
OR CLAIM WITH RESPECT TO THE COMPANY OR ANY OF THE ASSETS EXCEPT FOR CHANGE
ORDERS PROVIDED TO THE PURCHASER AND REG BY THE COMPANY AS DESCRIBED ON SCHEDULE
4 OF THE COMPANY DISCLOSURE SCHEDULE;


 


(F)                                    ANY MORTGAGE, PLEDGE OR OTHER ENCUMBRANCE
ON ANY ASSET OTHER THAN PERMITTED LIENS; OR


 


(G)                                 ANY AGREEMENT BY SELLERS TO DO ANY OF THE
FOREGOING.


 


SECTION 2.7                                   ENVIRONMENTAL COMPLIANCE


 


(A)                                  NONE OF THE COMPANY OR THE ASSETS ARE
SUBJECT TO ANY PAST, EXISTING, PENDING, OR THREATENED ACTION, SUIT,
INVESTIGATION, CLAIM, DEMAND, DIRECTIVE, INQUIRY, OR PROCEEDING BY ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON ALLEGING LIABILITY OR RESPONSIBILITY
IN CONNECTION WITH HAZARDOUS MATERIALS, OR UNDER ANY LEGAL REQUIREMENT
PERTAINING TO HEALTH, THE ENVIRONMENT, OR THE REGULATION OF HAZARDOUS MATERIALS
(AS DEFINED BELOW) (COLLECTIVELY, “ENVIRONMENTAL LAWS”), NOR IS ANY OF THEM
OTHERWISE SUBJECT TO ANY REMEDIAL OR OTHER OBLIGATION OR LIABILITY (INCLUDING
WITHOUT LIMITATION STRICT LIABILITY) UNDER ENVIRONMENTAL LAWS.  THERE IS NO
CONDITION, FACT, SITUATION OR EVENT THAT CURRENTLY CONSTITUTES OR WITH THE
PASSAGE OF TIME WOULD CONSTITUTE A VIOLATION BY THE COMPANY OF, OR RESULT IN
LIABILITY (INCLUDING WITHOUT LIMITATION STRICT LIABILITY) OF THE COMPANY OR THE
ASSETS UNDER, ENVIRONMENTAL LAWS.  THE COMPANY AND THE ASSETS HAVE COMPLIED AND
ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.


 


(B)                                 EACH OF THE STATEMENTS SET FORTH IN CLAUSES
(I) AND (II) BELOW IS TRUE AND CORRECT WITH RESPECT TO THE COMPANY AND THE
ASSETS:


 

(I)                  ALL GOVERNMENTAL AUTHORIZATIONS, IF ANY, REQUIRED TO BE
OBTAINED OR FILED PURSUANT TO ENVIRONMENTAL LAWS IN CONNECTION WITH THE
OPERATIONS, ACTIVITIES, USES, VEHICLES, EQUIPMENT OR FACILITIES AT, ON, IN OR
UNDER, SUCH ASSETS OR OTHERWISE OF THE COMPANY, INCLUDING, WITHOUT LIMITATION,
FOR THE PAST OR PRESENT TREATMENT, STORAGE, HANDLING, USE, DISCHARGE OR
“RELEASE” (WHICH INCLUDES ANY

 

8

--------------------------------------------------------------------------------


 

SPILLING, LEAKING, PUMPING, POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING,
ESCAPING, LEACHING, DUMPING, OR DISPOSING) OF ANY POLLUTANT, CONTAMINANT, SOLID
WASTE, HYDROCARBON, TOXIC OR HAZARDOUS SUBSTANCE OR WASTE, ANY FLAMMABLE,
CORROSIVE, EXPLOSIVE, OR RADIOACTIVE MATERIALS OR ANY OTHER MATERIAL, WASTE, OR
SUBSTANCE REGULATED UNDER THE ENVIRONMENTAL LAWS (A “HAZARDOUS MATERIAL”) INTO
THE ENVIRONMENT OR INDOOR AIR, OR ANY FILLING, DREDGING, DISCHARGING INTO, OR
OTHER USES OR ACTIVITIES ON OR AFFECTING WATER OF THE UNITED STATES, INCLUDING
WETLANDS (AS DEFINED UNDER THE FEDERAL CLEAN WATER ACT AND 33 C.F.R. §328.3)
(“ENVIRONMENTAL PERMITS”), HAVE BEEN DULY OBTAINED AND ARE IN GOOD STANDING; AND
THE COMPANY AND THE ASSETS HAVE ALL POLLUTION CONTROL EQUIPMENT NECESSARY TO
COMPLY WITH ALL ENVIRONMENTAL PERMITS AND ENVIRONMENTAL LAWS, AND HAVE TIMELY
FILED APPLICATIONS FOR RENEWAL OF ALL ENVIRONMENTAL PERMITS AND HAS NO REASON
FOR BELIEF THAT SUCH ENVIRONMENTAL PERMITS OR RENEWALS THEREOF WILL BE SUBJECT
TO ANY NEW OR CHANGED CONDITIONS; AND

 

(II)               THERE HAVE BEEN NO (A) RELEASES OR THREATENED RELEASES OF
HAZARDOUS MATERIALS, AND NO HAZARDOUS MATERIALS ARE PRESENT IN QUANTITIES OR
CONCENTRATIONS EXCEEDING ANY APPLICABLE STANDARD UNDER ENVIRONMENTAL LAWS, AT,
IN, UNDER, ON OR AFFECTING ANY OF THE ASSETS, NOR (B) RELEASES OR THREATENED
RELEASES ON OR TO ANY OTHER PROPERTIES OF ANY HAZARDOUS MATERIALS GENERATED OR
PRODUCED ON OR AT, OR TRANSPORTED FROM, THE ASSETS OR BY OR ON BEHALF OF THE
COMPANY THAT WOULD VIOLATE OR CREATE LIABILITY (INCLUDING, WITHOUT LIMITATION,
STRICT LIABILITY) UNDER ENVIRONMENTAL LAWS.

 


(C)                                  THE COMPANY HAS PROVIDED ACCURATE AND
COMPLETE COPIES OF ALL ENVIRONMENTAL PERMITS, AND ALL ENVIRONMENTAL REVIEWS,
INVESTIGATIONS AND/OR ASSESSMENTS IN THE POSSESSION OF THE COMPANY OR SUCH
MEMBER OR OTHERWISE CONDUCTED BY OR ON BEHALF OF THE COMPANY OR SUCH MEMBER,
WITH RESPECT TO THE COMPANY AND/OR THE ASSETS.  EACH SUCH ENVIRONMENTAL PERMIT,
REVIEW, INVESTIGATION OR ASSESSMENT IS DESCRIBED ON SCHEDULE 2.7 OF THE COMPANY
DISCLOSURE SCHEDULE.


 


SECTION 2.8                                   CONTRACTS AND COMMITMENTS.


 


(A)                                  THE ASSUMED CONTRACTS ARE VALID AND IN FULL
FORCE AND EFFECT AND CONSTITUTE THE LEGAL, VALID, AND BINDING OBLIGATIONS OF THE
COMPANY, AND TO THE KNOWLEDGE OF THE COMPANY, EACH OTHER PARTY THERETO, AND TRUE
AND CORRECT COPIES OF WHICH, INCLUDING, BUT NOT LIMITED TO, ANY AMENDMENT,
MODIFICATION OR WAIVER THEREOF, HAVE BEEN PROVIDED TO THE PURCHASER OR REG. 
SELLERS DO NOT HAVE ANY KNOWLEDGE THAT ANY ASSUMED CONTRACT IS NOT A VALID AND
BINDING AGREEMENT OF THE OTHER PARTIES THERETO.


 


(B)                                 THE COMPANY (I) HAS PERFORMED ALL THE
OBLIGATIONS REQUIRED TO BE PERFORMED BY IT TO DATE IN ALL MATERIAL RESPECTS (OR
HAS RECEIVED A VALID, ENFORCEABLE AND IRREVOCABLE WRITTEN WAIVER WITH RESPECT TO
ITS NON-PERFORMANCE) AND (II) HAS RECEIVED NO NOTICE OF DEFAULT AND IS NOT IN
DEFAULT IN ANY MATERIAL RESPECT (OR, WITH DUE NOTICE OR LAPSE OF TIME OR BOTH,
WOULD BE IN DEFAULT) UNDER ANY ASSUMED CONTRACT.  EXCEPT AS SET FORTH ON
SCHEDULE 2.8(B) OF THE COMPANY DISCLOSURE SCHEDULE, THE COMPANY HAS NO PRESENT
EXPECTATION OR INTENTION OF TERMINATING OR NOT MATERIALLY PERFORMING ANY OF ITS
OBLIGATIONS

 

9

--------------------------------------------------------------------------------


 


UNDER ANY ASSUMED CONTRACT, AND THE COMPANY HAS NO KNOWLEDGE OF ANY BREACH OR
ANTICIPATED BREACH BY THE OTHER PARTY TO ANY ASSUMED CONTRACT.


 


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 2.8(C) OF
THE COMPANY DISCLOSURE SCHEDULE, (I) NO PREVIOUS OR CURRENT PARTY TO ANY ASSUMED
CONTRACT HAS GIVEN WRITTEN NOTICE TO THE COMPANY OR SUCH MEMBER OF, OR MADE ANY
CLAIM WITH RESPECT TO, A DESIRE OR INTENTION TO EXERCISE ANY OPTIONAL
TERMINATION, CANCELLATION, NON-RENEWAL OR ACCELERATION RIGHT THEREUNDER, AND THE
COMPANY HAS NO KNOWLEDGE OF ANY NOTICE OF, OR CLAIM WITH RESPECT TO, ANY SUCH
DESIRE OR INTENTION AND (II) THE COMPANY HAS NOT GIVEN WRITTEN NOTICE TO ANY
PREVIOUS OR CURRENT PARTY TO ANY ASSUMED CONTRACT OF, NOR MADE ANY CLAIM WITH
RESPECT TO, A DESIRE OR INTENTION TO EXERCISE ANY OPTIONAL TERMINATION,
CANCELLATION, NON-RENEWAL OR ACCELERATION RIGHT THEREUNDER.


 


(D)                                 NO CONSENT OR APPROVAL OF OR NOTICE TO ANY
THIRD PARTY PURSUANT TO ANY ASSUMED CONTRACT IS REQUIRED TO BE OBTAINED OR MADE
BY OR WITH RESPECT TO THE COMPANY IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENTS EXCEPT AS SET FORTH IN SCHEDULE 2.8(D) OF THE COMPANY
DISCLOSURE SCHEDULE (“REQUIRED CONSENTS”).


 


SECTION 2.9                                   NO LITIGATION.  THERE ARE NO
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST THE
COMPANY OR INVOLVING ANY OF THE ASSETS.  NEITHER THE COMPANY NOR ANY OF THE
ASSETS ARE SUBJECT TO ANY JUDGMENT, ORDER, WRIT, INJUNCTION, OR DECREE OF ANY
GOVERNMENTAL AUTHORITY.  THERE ARE NO PROCEEDINGS PENDING, OR TO THE KNOWLEDGE
OF THE COMPANY, THREATENED SEEKING TO RESTRAIN, PROHIBIT, OR OBTAIN DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 2.10                            TAX MATTERS.  THE COMPANY HAS FILED OR
CAUSED TO BE FILED ON OR BEFORE THEIR DUE DATE ALL TAX RETURNS THAT THEY ARE
REQUIRED TO FILE AND HAVE PAID ALL TAXES DUE AND PAYABLE ON SUCH TAX RETURNS OR
ON ANY ASSESSMENTS MADE AGAINST THE COMPANY OR ANY OF THE ASSETS AND ALL OTHER
TAXES IMPOSED ON THE COMPANY OR ANY OF THE ASSETS (EXCEPT FOR TAX RETURNS FOR
WHICH VALID EXTENSIONS HAVE BEEN OBTAINED AND ARE IN FORCE).  ALL SUCH TAX
RETURNS WERE AND WILL BE ACCURATE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
AND WERE PREPARED IN THE MANNER REQUIRED BY APPLICABLE LAWS.  FOR ALL PERIODS
(OR PORTIONS THEREOF) ENDING ON OR BEFORE THE CLOSING DATE FOR WHICH TAX RETURNS
ARE NOT YET DUE, THE COMPANY HAS EITHER PAID OR ADEQUATELY RESERVED FOR TAXES
ACCRUED FOR SUCH PERIODS.  THERE ARE NO TAX LIENS UPON ANY OF THE ASSETS, OTHER
THAN LIENS FOR TAXES NOT YET DUE AND PAYABLE AND THERE IS NO THREATENED AUDIT,
DISPUTE OR CLAIM THAT MIGHT RESULT IN A LIEN ON ANY OF THE ASSETS.  THERE ARE NO
AUDITS, DISPUTES, CLAIMS OR THREATENED ASSESSMENTS CONCERNING ANY TAX LIABILITY
OF THE COMPANY OR THAT ARE RELATED TO THE ASSETS.  THE COMPANY IS A PASS-THROUGH
ENTITY TREATED AS A PARTNERSHIP FOR FEDERAL, STATE AND LOCAL INCOME TAX
PURPOSES.  AS OF THE DATE OF THIS AGREEMENT, THE COMPANY HAS NOT COMMENCED
OPERATIONS AND HAS FILED NO INCOME TAX RETURNS.  THE COMPANY HAS WITHHELD AND
PAID ALL TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH
AMOUNTS PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, OR
OTHER THIRD PARTY.  THE COMPANY HAS MADE ALL DEPOSITS REQUIRED WITH RESPECT TO
TAXES DUE AND PAYABLE BY THE COMPANY.


 


SECTION 2.11                            COMPLIANCE WITH LAWS.  EXCEPT AS SET
FORTH ON SCHEDULE 2.11 OF THE COMPANY DISCLOSURE SCHEDULE, THE COMPANY IS, AND
AT ALL TIMES SINCE ITS FORMATION HAS BEEN, IN

 

10

--------------------------------------------------------------------------------


 


MATERIAL COMPLIANCE WITH ALL LEGAL REQUIREMENTS APPLICABLE TO THE COMPANY OR TO
THE OWNERSHIP OR OPERATION OF THE ASSETS OR THE OPERATION OF ITS BUSINESS, AND
HAS NO BASIS TO EXPECT, NOR HAS IT RECEIVED ANY ORDER, NOTICE, OR OTHER
COMMUNICATION FROM ANY GOVERNMENTAL AUTHORITY OF ANY ALLEGED, ACTUAL, OR
POTENTIAL MATERIAL VIOLATION AND/OR FAILURE TO MATERIALLY COMPLY WITH ANY LEGAL
REQUIREMENT APPLICABLE TO THE COMPANY OR TO THE OWNERSHIP OR OPERATION OF THE
ASSETS.


 


SECTION 2.12                            PERMITS.  EXCEPT AS SET FORTH ON
SCHEDULE 2.12 OF THE COMPANY DISCLOSURE SCHEDULE, THE COMPANY HAS OBTAINED ALL
MATERIAL GOVERNMENTAL AUTHORIZATIONS REQUIRED TO PERMIT THEM TO (A) DEVELOP AND
CONSTRUCT A BIODIESEL OPERATING FACILITY, (B) OWN, OPERATE, USE, AND MAINTAIN
THE ASSETS IN THE MANNER IN WHICH THEY ARE NOW OPERATED AND MAINTAINED, OR
(C) TO CONDUCT ITS BUSINESS AS NOW BEING CONDUCTED, INCLUDING, WITHOUT
LIMITATION, ALL ENVIRONMENTAL PERMITS.  SCHEDULE 2.12 SETS FORTH A TRUE, CORRECT
AND COMPLETE LIST OF ALL SUCH GOVERNMENTAL AUTHORIZATIONS, COPIES OF WHICH HAVE
PREVIOUSLY BEEN DELIVERED BY THE COMPANY TO PURCHASER AND REG.  EXCEPT AS SET
FORTH ON SCHEDULE 2.12 OF THE COMPANY DISCLOSURE SCHEDULE, ALL REQUIRED FILINGS
WITH RESPECT TO SUCH GOVERNMENTAL AUTHORIZATIONS HAVE BEEN MADE TIMELY.  EXCEPT
AS SET FORTH ON SCHEDULE 2.12 OF THE COMPANY DISCLOSURE SCHEDULE, ALL SUCH
GOVERNMENTAL AUTHORIZATIONS ARE IN FULL FORCE AND EFFECT AND THERE ARE NO
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED THAT SEEK
THE REVOCATION, CANCELLATION, SUSPENSION OR OTHER MATERIALLY ADVERSE
MODIFICATION THEREOF.  NO CONSENT, LICENSE, PERMIT, AUTHORIZATION OR ORDER OF,
OR REGISTRATION, DECLARATION OR FILING WITH OR OF ANY GOVERNMENTAL AUTHORITY OR
OTHER ISSUER OF ANY PERMIT IS REQUIRED TO BE OBTAINED OR MADE BY OR WITH RESPECT
TO THE COMPANY IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS
EXCEPT AS SET FORTH ON SCHEDULE 2.12 OF THE COMPANY DISCLOSURE SCHEDULE.


 


SECTION 2.13                            INSURANCE.  SCHEDULE 2.13 OF THE COMPANY
DISCLOSURE SCHEDULE SETS FORTH ALL INSURANCE POLICIES OWNED OR HELD BY THE
COMPANY AS IN EFFECT ON THE EFFECTIVE DATE AND WHICH SHALL BE MAINTAINED THROUGH
THE CLOSING DATE.  ALL POLICIES OF FIRE, LIABILITY, CASUALTY AND OTHER FORMS OF
INSURANCE OWNED OR HELD BY THE COMPANY: (A) ARE SUFFICIENT FOR COMPLIANCE WITH
ALL REQUIREMENTS OF LAW AND OF ALL AGREEMENTS OF THE COMPANY, (B) ARE VALID,
OUTSTANDING AND ENFORCEABLE POLICIES, AND (C) WILL NOT IN ANY WAY BE AFFECTED
BY, OR TERMINATE OR LAPSE BY REASON OF, THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


SECTION 2.14                            EMPLOYEE MATTERS.  THE ONLY INDIVIDUAL
RETAINED BY THE COMPANY TO PERFORM SERVICES IS MARK A. BURKE, WHO SERVES AS ITS
PRESIDENT AND IS AN INDEPENDENT CONTRACTOR AND NOT AN EMPLOYEE OF THE COMPANY. 
MR. BURKE IS SUBJECT TO AT WILL TERMINATION AT ANY TIME, WITH OR WITHOUT CAUSE,
AND FOR ANY REASON OR NO REASON, WITHOUT THE PAYMENT OF ANY SEVERANCE PAYMENT OR
OTHER AMOUNT EXCEPT ACCRUED SALARY AT THE RATE SPECIFIED ON SCHEDULE 2.14 OF THE
COMPANY DISCLOSURE SCHEDULE AND EXCEPT THAT MR. BURKE IS ENTITLED TO RECEIVE A
PAYMENT IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AS DESCRIBED ON SCHEDULE 2.14 OF THE COMPANY DISCLOSURE
SCHEDULE, WHICH PAYMENT SHALL BE PAID DIRECTLY BY THE MEMBERS OR THE COMPANY. 
THE COMPANY IS NOT A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENTS OR UNION
CONTRACTS.  THE COMPANY HAS NOT RECEIVED NOTICE OF ANY CLAIM THAT IT HAS NOT
COMPLIED WITH ANY LAWS RELATING TO THE EMPLOYMENT OF LABOR, INCLUDING ANY
PROVISIONS THEREOF RELATING TO WAGES, HOURS, COLLECTIVE BARGAINING, THE PAYMENT
OF SOCIAL SECURITY AND SIMILAR TAXES, EQUAL EMPLOYMENT OPPORTUNITY, EMPLOYMENT
DISCRIMINATION, OR EMPLOYMENT SAFETY, OR THAT THE COMPANY IS LIABLE FOR ANY
ARREARS OF WAGES OR ANY TAXES OR PENALTIES FOR FAILURE

 

11

--------------------------------------------------------------------------------


 


TO COMPLY WITH ANY OF THE FOREGOING.  THE COMPANY IS IN COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS RESPECTING EMPLOYMENT, EMPLOYMENT PRACTICES,
LABOR, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS.


 


SECTION 2.15                            BENEFIT PLANS.  EXCEPT AS SET FORTH ON
SCHEDULE 2.15 OF THE COMPANY DISCLOSURE SCHEDULE, THE COMPANY IS NOT A PARTY TO
AND HAS NO LIABILITIES IN RESPECT OF, OR UNDER, ANY EMPLOYEE BENEFIT PLAN (AS
SUCH TERM IS DEFINED IN SECTION 3(3) OF ERISA), ANY EMPLOYEE PENSION BENEFIT
PLAN (AS SUCH TERM IS DEFINED IN SECTION 3(2) OF ERISA, INCLUDING WITHOUT
LIMITATION ANY MULTIEMPLOYER PENSION PLAN WITHIN THE MEANING OF SECTION 3(37) OF
ERISA), ANY DEFERRED COMPENSATION ARRANGEMENT, ANY BONUS, INCENTIVE
COMPENSATION, EMPLOYMENT AGREEMENT, SEVERANCE AGREEMENT, OR ANY OTHER SIMILAR
TYPE OF PLAN, PROGRAM OR ARRANGEMENT PROVIDING FOR EMPLOYEE BENEFITS (“EMPLOYEE
BENEFIT PLANS”).


 


SECTION 2.16                            INTELLECTUAL PROPERTY.  SCHEDULE 2.16 OF
THE COMPANY DISCLOSURE SCHEDULE SETS FORTH ALL INTELLECTUAL PROPERTY ASSETS THAT
THE COMPANY OWNS, USES OR LICENSES IN ITS BUSINESS.  THE COMPANY OWNS OR
LICENSES ALL INTELLECTUAL PROPERTY ASSETS NECESSARY TO OPERATE ITS BUSINESS AS
PRESENTLY CONDUCTED OR INTENDED TO BE CONDUCTED UPON COMPLETION OF THE
FACILITY.  TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO INTELLECTUAL PROPERTY OF
ANY THIRD PARTY THAT INFRINGES ANY OF THE INTELLECTUAL PROPERTY ASSETS OWNED BY
THE COMPANY.  NONE OF THE INTELLECTUAL PROPERTY ASSETS OWNED OR USED BY THE
COMPANY INFRINGE UPON OR, TO THE KNOWLEDGE OF THE COMPANY, IS ALLEGED TO
INFRINGE UPON, ANY INTELLECTUAL PROPERTY RIGHT OF ANY OTHER PERSON OR ENTITY.


 


SECTION 2.17                            BROKERS.  EXCEPT AS SET FORTH ON
SCHEDULE 2.17 OF THE COMPANY DISCLOSURE SCHEDULE, NEITHER THE COMPANY NOR SUCH
MEMBER HAS PAID OR BECOME OBLIGATED TO PAY ANY FEE OR COMMISSION TO ANY BROKER,
FINDER, INTERMEDIARY, ADVISOR, CONSULTANT, OR APPRAISER FOR OR ON ACCOUNT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.


 


SECTION 2.18                            ACCURACY OF STATEMENTS.  NEITHER THIS
AGREEMENT NOR ANY SCHEDULE, EXHIBIT, STATEMENT, LIST, DOCUMENT, CERTIFICATE OR
OTHER INFORMATION FURNISHED OR TO BE FURNISHED BY OR ON BEHALF OF THE COMPANY OR
SUCH MEMBER TO THE PURCHASER OR REG IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT CONTAINS ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH
THEY ARE MADE, NOT MISLEADING.


 


SECTION 2.19                            PURCHASE ENTIRELY FOR OWN ACCOUNT.  THE
REG COMMON STOCK TO BE RECEIVED BY THE COMPANY AND SUCH MEMBER IS AND WILL BE
ACQUIRED FOR INVESTMENT FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO THE
DISTRIBUTION OF ANY PART THEREOF, AND THE COMPANY HAS NO PRESENT INTENTION OF
SELLING, GRANTING ANY PARTICIPATION IN, OR OTHERWISE DISTRIBUTING THE SAME;
PROVIDED, HOWEVER, THAT THE COMPANY RESERVES THE RIGHT TO DISTRIBUTE ITS SHARES
OF REG COMMON STOCK TO ITS MEMBERS SUBJECT TO SECTION 5.10 HEREOF AND THE TERMS
AND CONDITIONS OF THE STOCKHOLDER AGREEMENT.


 


SECTION 2.20                            DISCLOSURE OF INFORMATION; DUE
DILIGENCE.  THE COMPANY AND SUCH MEMBER HAS HAD THE OPPORTUNITY TO ASK QUESTIONS
OF AND RECEIVE ANSWERS FROM REG REGARDING REG AND THE TERMS AND CONDITIONS OF
THE OFFERING OF THE REG COMMON STOCK AND TO OBTAIN ADDITIONAL INFORMATION
NECESSARY TO VERIFY THE ACCURACY OF THE INFORMATION SUPPLIED OR TO WHICH IT HAD
ACCESS.  SUCH SELLER ACKNOWLEDGES AND AGREES THAT THE PURCHASER DOES NOT ASSUME
ANY

 

12

--------------------------------------------------------------------------------


 


RESPONSIBILITY OR LIABILITY WITH RESPECT TO THE REG COMMON STOCK OR THE
INFORMATION PROVIDED WITH RESPECT TO REG, THE REG COMMON STOCK OR THE INVESTMENT
THEREIN BY THE COMPANY REPRESENTED BY THE CONSIDERATION RECEIVED BY THE COMPANY
HEREUNDER.  SUCH SELLER FURTHER ACKNOWLEDGES AND AGREES THAT THE PURCHASER IS
NOT ACTING AS AN UNDERWRITER WITH RESPECT TO THE REG COMMON STOCK AND ASSUMES NO
UNDERWRITERS’ LIABILITY IN CONNECTION THEREWITH.


 


SECTION 2.21                            INVESTMENT EXPERIENCE; ACCREDITED
STATUS.  THE COMPANY AND SUCH MEMBER ACKNOWLEDGE THAT AN INVESTMENT IN REG IS A
SPECULATIVE RISK.  THE COMPANY AND SUCH MEMBER ARE ABLE TO FEND FOR THEMSELVES
IN THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, CAN BEAR THE ECONOMIC RISK
OF ITS INVESTMENT (INCLUDING POSSIBLE COMPLETE LOSS OF SUCH INVESTMENT) FOR AN
INDEFINITE PERIOD OF TIME AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL OR
BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE
INVESTMENT IN REG.  THE COMPANY AND SUCH MEMBER UNDERSTAND THAT THE SHARES OF
REG COMMON STOCK TO BE PURCHASED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR UNDER THE SECURITIES LAWS OF ANY JURISDICTION, BY REASON OF
RELIANCE UPON CERTAIN EXEMPTIONS, AND THAT THE RELIANCE ON SUCH EXEMPTIONS IS
PREDICATED, IN PART, UPON THE ACCURACY OF THE MEMBER’S REPRESENTATIONS AND
WARRANTIES IN THIS ARTICLE III.  THE COMPANY AND SUCH MEMBER ARE FAMILIAR WITH
REGULATION D PROMULGATED UNDER THE SECURITIES ACT AND REPRESENT THAT THEY ARE
EACH AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) OF SUCH REGULATION D.


 


SECTION 2.22                            RESTRICTED SECURITIES.  THE COMPANY AND
SUCH MEMBER UNDERSTAND THAT THE SHARES OF REG COMMON STOCK TO BE RECEIVED BY THE
COMPANY AND SUCH MEMBER HEREUNDER ARE CHARACTERIZED AS “RESTRICTED SECURITIES”
UNDER THE FEDERAL SECURITIES LAWS INASMUCH AS THEY ARE BEING ACQUIRED FROM REG
THROUGH THE PURCHASER IN A TRANSACTION NOT INVOLVING A PUBLIC OFFERING AND THAT
UNDER SUCH LAWS AND APPLICABLE REGULATIONS SUCH SECURITIES MAY BE RESOLD WITHOUT
REGISTRATION UNDER THE SECURITIES ACT ONLY IN CERTAIN LIMITED CIRCUMSTANCES AND
IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THE LEGEND CONTAINED ON
THE CERTIFICATES OF THE REG COMMON STOCK.  THE COMPANY AND SUCH MEMBER REPRESENT
THAT THEY ARE FAMILIAR WITH SEC RULE 144, AS PRESENTLY IN EFFECT, AND UNDERSTAND
THE RESALE LIMITATIONS IMPOSED THEREBY AND BY THE SECURITIES ACT.


 


SECTION 2.23                            INVESTMENT COMPANY.  THE COMPANY AND
SUCH MEMBER (OR ANY PERSON DIRECTLY OR INDIRECTLY CONTROLLING THE COMPANY AND
SUCH MEMBER OR ON WHOSE BEHALF THE COMPANY IS ACTING) ARE NOT, AND BY VIRTUE OF
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN WILL NOT BE, AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED, OR AN EXEMPTION OR EXCLUSION FROM THE REGISTRATION PROVISIONS UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, IS AVAILABLE TO THE COMPANY,
SUCH MEMBER OR ANY SUCH PERSON.


 


ARTICLE III
REPRESENTATIONS OF REG AND THE PURCHASER


 

Each of the Purchaser and REG, severally as to itself only and not jointly as to
or with the other, respectively, represents and warrants to the Sellers as
follows:

 


SECTION 3.1                                   ORGANIZATION AND EXISTENCE. THE
PURCHASER AND REG ARE EACH DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THEIR JURISDICTION OF

 

13

--------------------------------------------------------------------------------


 


INCORPORATION OR ORGANIZATION, RESPECTIVELY, AND HAVE ALL REQUISITE POWER AND
AUTHORITY TO CARRY ON THEIR RESPECTIVE BUSINESSES AS NOW BEING CONDUCTED.


 


SECTION 3.2                                   AUTHORITY.  ALL CORPORATE, LIMITED
LIABILITY COMPANY OR OTHER APPROPRIATE ACTION ON THE PART OF THE PURCHASER AND
REG NECESSARY FOR THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE TRANSACTION DOCUMENTS CONTEMPLATED HEREBY TO WHICH THE PURCHASER OR REG,
RESPECTIVELY, IS A PARTY, AND THE PERFORMANCE OF THE OBLIGATIONS OF THE
PURCHASER AND REG HEREUNDER AND THEREUNDER, HAVE BEEN TAKEN.  THE PURCHASER AND
REG HAVE EACH DULY AND VALIDLY EXECUTED AND DELIVERED THIS AGREEMENT AND EACH OF
THE TRANSACTION DOCUMENTS CONTEMPLATED HEREBY TO WHICH THE PURCHASER OR REG,
RESPECTIVELY, IS A PARTY.  THIS AGREEMENT AND EACH OF THE TRANSACTION DOCUMENTS
CONTEMPLATED HEREBY TO WHICH THE PURCHASER OR REG IS A PARTY CONSTITUTES VALID
AND BINDING OBLIGATIONS OF THE PURCHASER OR REG, RESPECTIVELY, ENFORCEABLE
AGAINST THE PURCHASER OR REG IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT
AS THE ENFORCEABILITY HEREOF MAY BE SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY.


 


SECTION 3.3                                   NONCONTRAVENTION.  NEITHER THE
EXECUTION AND DELIVERY BY THE PURCHASER OR REG OF THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, NOR COMPLIANCE WITH ANY OF THE PROVISIONS HEREOF OR THEREOF,
WILL (A) VIOLATE ANY PROVISION OF THEIR RESPECTIVE ORGANIZATIONAL DOCUMENTS OR
ANY RESOLUTIONS ADOPTED BY THEIR RESPECTIVE MEMBERS OR SHAREHOLDERS OR BOARD OF
MANAGERS OR BOARD OF DIRECTORS, AS APPLICABLE, (B) RESULT IN A VIOLATION OF ANY
LICENSE, PERMIT, ORDER, WRIT, INJUNCTION, DECREE, JUDGMENT, OR RULING OF ANY
COURT OR GOVERNMENTAL AUTHORITY, OR ANY LAW, RULE, OR REGULATION APPLICABLE TO
THE PURCHASER OR REG, (C) CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE
(OR, WITH DUE NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE) A DEFAULT
UNDER, OR GIVE RISE TO ANY RIGHT OF TERMINATION, ACCELERATION OR CANCELLATION
UNDER, ANY INDENTURE, AGREEMENT, CONTRACT, LICENSE, ARRANGEMENT, UNDERSTANDING,
EVIDENCE OF INDEBTEDNESS, NOTE, LEASE OR OTHER INSTRUMENT WHICH CONSTITUTES AN
MATERIAL ASSET OF THE PURCHASER OR REG OR TO WHICH THE PURCHASER OR REG OR ANY
OF THEIR MATERIAL ASSETS IS BOUND, (D) RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN (OTHER THAN PERMITTED LIENS), CHARGE, RESTRICTION, CLAIM OR ENCUMBRANCE
OF ANY NATURE WHATSOEVER UPON THE PURCHASER OR REG OR THE SHARES OF REG COMMON
STOCK OR (E) REQUIRE ANY CONSENT OR APPROVAL OF, OR NOTICE TO, OR FILING OR
REGISTRATION WITH, ANY PERSON, EXCEPT FOR THOSE CONSENTS, APPROVALS, NOTICES,
FILINGS, OR REGISTRATIONS THAT HAVE BEEN OBTAINED, GIVEN, OR MADE, AS THE CASE
MAY BE, AND THAT ARE UNCONDITIONAL AND IN FULL FORCE AND EFFECT.


 


SECTION 3.4                                   CAPITALIZATION; REG COMMON STOCK. 
REG IS AUTHORIZED TO ISSUE TWO CLASSES OF SHARES DESIGNATED RESPECTIVELY AS
“PREFERRED STOCK” AND “COMMON STOCK”.  THE TOTAL NUMBER OF SHARES OF CAPITAL
STOCK THAT REG IS AUTHORIZED TO ISSUE IS ONE HUNDRED MILLION (100,000,000).  THE
TOTAL NUMBER OF SHARES OF PREFERRED STOCK REG HAS AUTHORITY TO ISSUE IS THIRTY
MILLION (30,000,000).  THE TOTAL NUMBER OF SHARES OF COMMON STOCK REG HAS
AUTHORITY TO ISSUE IS SEVENTY MILLION (70,000,000).  THE PREFERRED STOCK AND
COMMON STOCK EACH HAVE A PAR VALUE OF $0.0001.  REG HAS SEVEN MILLION
(7,000,000) SHARES OF ITS SERIES A PREFERRED STOCK AUTHORIZED OF WHICH 6,578,947
ARE ISSUED AND OUTSTANDING AND TWO MILLION (2,000,000) SHARES OF ITS SERIES B
PREFERRED STOCK AUTHORIZED OF WHICH 1,999,998 ARE ISSUED AND OUTSTANDING.  REG
HAS 13,334,874 SHARES OF ITS COMMON STOCK ISSUED AND OUTSTANDING.  THERE ARE
ISSUED AND OUTSTANDING OPTIONS TO PURCHASE 2,303,052 SHARES OF REG COMMON STOCK
PURSUANT TO STOCK

 

14

--------------------------------------------------------------------------------


 


OPTION AGREEMENTS ISSUED UNDER THE REG 2006 STOCK INCENTIVE PLAN AND ISSUED AND
OUTSTANDING WARRANTS TO PURCHASE 633,533 SHARES OF REG COMMON STOCK.  THE SHARES
OF REG COMMON STOCK AND ESCROWED STOCK TO BE ISSUED TO THE COMPANY SHALL HAVE
THE RIGHTS, RESTRICTIONS, PRIVILEGES AND PREFERENCES SET FORTH IN THE
CERTIFICATE OF INCORPORATION OF REG, A TRUE AND CORRECT COPY OF WHICH
CERTIFICATE OF INCORPORATION (INCLUDING ALL AMENDMENTS THERETO) HAS BEEN
DELIVERED TO SELLERS.  THE REG COMMON STOCK AND THE ESCROWED STOCK, WHEN ISSUED
AND DELIVERED TO THE COMPANY OR DEPOSITED INTO THE ESCROW FUND, AS APPLICABLE,
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT FOR THE CONSIDERATION EXPRESSED
HEREIN, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, FREE AND
CLEAR OF ALL ENCUMBRANCES EXCEPT AS PROVIDED IN THIS AGREEMENT AND THE
STOCKHOLDER AGREEMENT AND UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS. 
EXCEPT AS CONTEMPLATED IN THE STOCKHOLDER AGREEMENT OR WITH RESPECT TO REG’S
SERIES A AND SERIES B PREFERRED STOCK, THERE ARE NO CONTRACTUAL RIGHTS OR
OBLIGATIONS OF REG TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY SHARES OF ITS
CAPITAL STOCK, AND REG IS NOT A PARTY OR SUBJECT TO ANY AGREEMENT OR
UNDERSTANDING.  EXCEPT AS SET FORTH IN THE STOCKHOLDER AGREEMENT OR WITH RESPECT
TO REG’S SERIES A AND SERIES B PREFERRED STOCK, THERE IS NO AGREEMENT OR
UNDERSTANDING BETWEEN ANY PERSONS AND/OR ENTITIES WHICH AFFECTS OR RELATES TO
THE VOTING OR GIVING OF WRITTEN CONSENTS WITH RESPECT TO ANY SECURITY OF REG OR
BY A DIRECTOR OF REG.  EXCEPT AS CONTEMPLATED IN THE REGISTRATION RIGHTS
AGREEMENT OR THE AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT DATED
JULY 18, 2007, BY AND AMONG REG AND CERTAIN OF ITS STOCKHOLDERS, REG IS NOT
UNDER ANY OBLIGATION TO REGISTER ANY OF ITS SECURITIES UNDER THE SECURITIES ACT.


 


SECTION 3.5                                   FINANCIAL INFORMATION.  SELLERS
HAVE RECEIVED FROM REG THE FINANCIAL INFORMATION SET FORTH ON SCHEDULE 3.5 OF
THE REG DISCLOSURE SCHEDULE (THE “REG FINANCIAL INFORMATION”).  THE REG
FINANCIAL INFORMATION FAIRLY PRESENTS IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION OF REG AT THE DATES THEREOF AND THE RESULTS OF ITS OPERATIONS AND
STATEMENT OF CASH FLOWS FOR THE PERIODS THEN ENDED.  FURTHER, THE REG FINANCIAL
INFORMATION IS CONSISTENT WITH THE BOOKS AND RECORDS OF REG (WHICH BOOKS AND
RECORDS ARE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS) AND WAS PREPARED IN
ACCORDANCE WITH GAAP, EXCEPT AS NOTED THEREON.


 


SECTION 3.6                                   UNDISCLOSED LIABILITIES.  REG IS
NOT SUBJECT TO ANY MATERIAL DEBTS, LIABILITIES OR OBLIGATIONS, WHETHER ACCRUED,
ABSOLUTE, CONTINGENT OR OTHERWISE, OTHER THAN (A) AS REFLECTED IN THE REG
FINANCIAL INFORMATION, (B) ACCOUNTS PAYABLE FOR GOODS OR SERVICES RECEIVED BY
REG INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE
SINCE THE DATE OF THE REG FINANCIAL INFORMATION AND (C) AS SET FORTH ON SCHEDULE
3.6 OF THE REG DISCLOSURE SCHEDULE.


 


SECTION 3.7                                   MATERIAL ADVERSE CHANGES.  EXCEPT
AS NOTED ON SCHEDULE 3.7, SINCE THE DATE OF THE REG FINANCIAL INFORMATION, THERE
HAS BEEN NO, AND NO EVENT THAT REASONABLY COULD BE ANTICIPATED TO HAVE A,
MATERIAL ADVERSE EFFECT WITH RESPECT TO REG.


 


SECTION 3.8                                   BROKERS.  NEITHER PURCHASER NOR
REG HAS PAID OR BECOME OBLIGATED TO PAY ANY FEE OR COMMISSION TO ANY BROKER,
FINDER, INTERMEDIARY, ADVISOR, CONSULTANT, OR APPRAISER FOR OR ON ACCOUNT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.

 

15

--------------------------------------------------------------------------------



 


ARTICLE IV

NO ASSUMPTION OF LIABILITIES

 

Except for the contracts to be assumed by Purchaser listed on Schedule 4 of the
Company Disclosure Schedule (the “Assumed Contracts”) and the Assumed
Liabilities, which along with the Bank Balance less the DCEO Grant Credit less
the Reimbursements shall not exceed $24,650,000, neither Purchaser nor REG
assumes any duties, liabilities, responsibilities or obligations of any kind or
nature whatsoever of the Company or either of the Members.  Without limiting the
generality of the foregoing, neither Purchaser nor REG is assuming (i) any
warranty obligations or warranty claims with respect to products sold or
services provided by the Company, (ii) product liability obligations or claims
with respect to products sold or services provided by the Company,
(iii) accounts payable of the Company, (iv) any contracts of the Company other
than those obligations of the Company that are expressly assumed by Purchaser
pursuant to the terms of this Agreement, (v) except as expressly set forth on
Schedule 4, any obligations under a grant or economic development award from any
Governmental Authority, or (vi) any other liabilities or obligations of the
Company arising out of the construction of the Facility, the operation of its
business or the ownership of the Assets by the Company, including, without
limitation, any liability or obligations with respect to the Pilot Agreement,
the Buchanan Street bridge project or to pay the costs to acquire additional
parcels pursuant to the letter agreement dated November 3, 2006 between the
Company and Bunge Milling, Inc.  The Company or each Member will timely and
fully satisfy all such unassumed duties, liabilities, responsibilities and
obligations as they become due.

 


ARTICLE V

COVENANTS

 


SECTION 5.1            ACCESS TO INFORMATION.


 

(a)           From and after the Effective Date and until the Closing, the
Company will give to the Purchaser and its authorized Representatives (which
shall include REG and its authorized Representatives) reasonable access during
normal business hours to the offices, books and records, returns, contracts,
commitments, facilities and accountants of the Company, and will furnish and
make available to the Purchaser and its authorized Representatives all such
documents and copies of documents and all such additional financial and
operating data and other information pertaining to the affairs of the Company as
the Purchaser and its authorized Representatives may reasonably request;
provided, however, that (i) the activities of the Purchaser and its
Representatives shall be conducted in such a manner as not to interfere
unreasonably with the operation of the business of the Company and (ii) in no
event will the Company be required to furnish the Purchaser or its
Representatives with any documents or information that the Company is required
by Legal Requirement, Order or agreement, to keep confidential, or that would
reasonably be expected to jeopardize the status of such document or information
as privileged, work product or as a trade secret.  The Company shall cooperate
with the Purchaser and its authorized Representatives in the preparation of, and
shall use its best efforts, to prepare and cause its accountants to prepare, all
necessary financial information regarding the Assets that may need to be
reflected in filings by the Purchaser and REG under the Securities Act or the
Securities Exchange Act of 1934, as amended

 

16

--------------------------------------------------------------------------------


 

(the “Exchange Act”), or other applicable Legal Requirements.  Without limiting
the generality of the foregoing, Purchaser and its authorized Representatives
shall have access to the Facilities from and after the Effective Date and until
the Closing for the purpose of conducting the Preliminary Testing.

 

(b)           From and after the Effective Date and until the Closing, the
Purchaser and REG will give to the Sellers and their authorized Representatives
reasonable access during normal business hours to the offices, books and
records, returns, contracts, commitments, facilities and accountants of the
Purchaser and REG, and will furnish and make available to the Sellers and their
authorized Representatives all such documents and copies of documents (at the
Sellers’ expense) and all such additional financial and operating data and other
information pertaining to the affairs of the Purchaser and REG as the Sellers
and their authorized Representatives may reasonably request; provided, however,
that (i) the activities of the Sellers and their Representatives shall be
conducted in such a manner as not to interfere unreasonably with the operation
of the business of the Purchaser or REG and (ii) in no event will the Purchaser
or REG be required to furnish the Sellers or their Representatives with any
documents or information that the Purchaser or REG is required by Legal
Requirement, Order or agreement, to keep confidential, or that would reasonably
be expected to jeopardize the status of such document or information as
privileged, work product or as a trade secret.

 

Section 5.2            Pre-Closing Activities.  Except as otherwise permitted or
required by this Agreement or as set forth on Schedule 5.2, prior to the Closing
Date the Company shall not:

 

(a)           engage in any activities other than the construction and testing
of the Facility and activities in connection therewith;

 

(b)           subject any of the Real Property or Assets (whether tangible or
intangible) of the Company to any Encumbrances, except for Permitted Liens;

 

(c)           acquire any properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of the Real Property or Assets of the
Company except in connection with construction and testing of the Facility;

 

(d)           permit the Bank Balance to be increased above $24,650,000;

 

(e)           amend any Assumed Contract or waive any rights with respect
thereto;

 

(f)            acquire by merger or consolidation with, or merge or consolidate
with, or otherwise acquire any material business of any corporation,
partnership, association or other business organization or division thereof;

 

(g)           change or amend its certificate or articles of organization,
operating agreement or other organizational documents except as otherwise
required by law;

 

17

--------------------------------------------------------------------------------


 

(h)           incur any material obligation or liability except in the ordinary
course of business;

 

(i)            enter into or amend, or take or permit any act or omission
constituting a material breach or default, under any material contract,
indenture or agreement by which the Company or any of the Assets are bound;

 

(j)            hire any employees;

 

(k)           make any loans or advances to any Person, except for expenses
incurred in the ordinary course of business;

 

(l)            make any material income tax election; or

 

(m)          agree or commit to do any of the foregoing.

 

Section 5.3            Efforts to Consummate.  Each party hereto will use its
commercially reasonable efforts to take, or cause to be taken, all lawful and
reasonable actions within such party’s control and to do, or cause to be done,
all lawful and reasonable things within such party’s control necessary to
fulfill the conditions precedent to the obligations of the other party(ies)
hereunder and to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement and to cooperate with each other in
connection with the foregoing.  Without limiting the generality of the
foregoing, prior to Closing (a) the Company will use commercially reasonable
efforts to obtain the Required Consents and other items set forth on Schedules
2.8(d) and 2.12 of the Company Disclosure Schedule, and (b) the Company will use
commercially reasonable efforts to give any notices to, make any filings with,
and obtain any authorizations, consents, and approvals as set forth on Schedules
2.8(d) and 2.12.  Nothing in this Agreement shall be construed as an attempt or
an agreement by the Company to assign or cause the assignment of any contract or
agreement which is non-assignable without the consent of the other party or
parties thereto, unless such consent shall have been given.

 

Section 5.4            Exclusive Dealing.  From the Effective Date until the
earlier of (a) the Closing Date, or (b) the date this Agreement is terminated in
accordance with the provisions hereof, the Sellers will not, and will cause
their officers, directors, investment bankers and attorneys not to, take any
action to solicit the making of any Acquisition Proposal or engage in
substantive discussions or negotiations with any Person with respect thereto. 
For purposes of this Agreement, “Acquisition Proposal” means any oral or written
offer from a third party for, or any written indication of interest by a third
party in, any purchase or issuance of any of the Company Membership Interests or
the purchase of all or any material part of the Assets or Real Property of the
Company (other than the sale or other disposition of such Assets or Real
Property in the ordinary course of business consistent with past practice of the
Company) or any merger or consolidation of the Company.

 

Section 5.5            Supplementation and Amendment of Schedules.  From time to
time prior to the Closing, the Sellers and the Purchaser and REG shall have the
right to supplement or amend the Schedules with respect to any matter hereafter
arising or discovered after the delivery

 

18

--------------------------------------------------------------------------------


 

of the Schedules pursuant to this Agreement that, if existing or known at, or
occurring prior to, the date of this Agreement, would have been required to be
set forth or described in such Schedules.  No such supplement or amendment shall
have any effect on the satisfaction of the conditions to closing set forth in
Sections 6.1(a) or 6.2(a); provided, however, if a party proceeds with the
Closing, then such party shall be deemed to have waived any right or claim
pursuant to the terms of this Agreement or otherwise with respect to any and all
matters disclosed pursuant to any such supplement or amendment at or prior to
the Closing.

 

Section 5.6            Confidentiality.  Except as permitted under Section 5.7,
prior to and after the Closing, each of the Sellers, the Purchaser and REG will,
and will ensure that its Affiliates and Representatives will hold in strict
confidence and not use in any way except in connection with the consummation of
the transactions contemplated hereby, all confidential information obtained in
connection with the transactions contemplated hereby from the Company, the
Sellers, the Purchaser, REG or any of their respective Representatives.

 

Section 5.7            Publicity.  No party to this Agreement or any Affiliate
or representative thereof shall issue any press release or make any public
announcement relating to the terms or existence of this Agreement prior to or
after the Closing without the prior approval of the other parties hereto (which
approval shall not be unreasonably withheld); provided however that any party
may make any public disclosure it believes in good faith is required by
applicable Legal Requirements and that any Transaction Documents may be
described or disclosed to the SEC or other Governmental Authority as necessary
to comply with federal and state securities laws and Purchaser’s financial
statements may make such disclosures as necessary under applicable accounting
rules and principles.

 

Section 5.8            Preliminary Testing; Performance Testing.  The
Preliminary Testing shall be conducted by Purchaser and REG as soon as practical
after the Facility is ready for such testing.  The Company shall retain at least
$250,000 in cash until notice by Purchaser to the Company of the successful
completion of the Performance Testing.  The Performance Testing shall be
conducted by Purchaser and REG within twelve (12) months after the Closing
Date.  The Members and the Company shall be entitled to participate in and have
Representatives present during all activities performed or conducted in
Preliminary Testing and Performance Testing.

 

Section 5.9            Bunge Oil Supply Agreement; Services Agreement.  As of
the Closing Date, Purchaser and Bunge shall enter into the Oil Feedstock Supply
Agreement and the Services Agreement, in the forms attached hereto as Exhibits C
and D, respectively, and in exchange for the Oil Feedstock Supply Agreement, REG
shall issue One Hundred Twenty Seven Thousand, Two Hundred Seventy-Three
(127,273) shares of its Series B Preferred Stock to Bunge.

 


SECTION 5.10         LIMITATIONS ON DISPOSITION AND LEGEND.


 

(a)           Purchaser and REG acknowledge and agree that the Company shall be
entitled to distribute the REG Stock and the Escrowed Shares (upon release of
such shares from the Escrow Fund) to the Members in the Company’s discretion
without regard to the provisions of this Section 5.10 and without the approval
or consent of REG, the Purchaser or any other shareholder of REG.  Without in
any way limiting the

 

19

--------------------------------------------------------------------------------


 

representations set forth in Article II hereof, each Member agrees upon receipt
from the Company of the REG Common Stock and the Escrowed Shares not to make any
disposition of all or any portion of the shares of the REG Common Stock or the
Escrowed Shares unless (i) the transferee has agreed in writing for the benefit
of such Member and REG to be bound by this Section 5.10 and the Stockholder
Agreement, provided and to the extent this Section and such agreement are then
applicable; (ii) if such disposition is proposed prior to the expiration of the
period described in Section 3(b) of the Stockholder Agreement, the aggregate
number of holders of the shares of REG Common Stock issued pursuant to this
Agreement  (calculated for purposes of Section 12(g) under the Exchange Act and
the rules and regulations promulgated thereunder, as in effect at the time of
the disposition) after giving effect to the proposed distribution will not
exceed three hundred (300); (iii) at least two (2) years since the Closing or
the lock up period (not to exceed one hundred eighty (180) days after an initial
public offering of REG Common Stock has elapsed, whichever is earlier; and (iv):

 

(A)          there is then in effect a Registration Statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such Registration Statement; or

 

(B)           (1) such Member shall have notified REG of the proposed
disposition and shall have furnished REG with a detailed statement of the
circumstances surrounding the proposed disposition, and (2) if reasonably
requested by REG, such Member shall have furnished REG with an opinion of
counsel, or other evidence, reasonably satisfactory to REG that such disposition
will not require registration of such shares under the Securities Act.  It is
agreed that REG will not require opinions of counsel for transactions made
pursuant to Rule 144 except in unusual circumstances.

 

(b)           The Company understands that each of the certificates evidencing
the REG Common Stock to be acquired hereunder may bear the following legends:

 

“THE SALE OR TRANSFER OF SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
AGREEMENTS DATED JULY 18, 2007 AND MARCH       , 2008 BETWEEN RENEWABLE ENERGY
GROUP, INC., AND CERTAIN OF ITS STOCKHOLDERS, COPIES OF WHICH AGREEMENTS ARE
AVAILABLE UPON REQUEST TO THE SECRETARY OF THE CORPORATION. THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAW, AND HAVE
BEEN ACQUIRED PURSUANT TO AN INVESTMENT REPRESENTATION ON THE PART OF THE
REGISTERED HOLDER THEREOF FOR SUCH HOLDER’S OWN ACCOUNT FOR INVESTMENT, AND SUCH
SECURITIES SHALL NOT BE TRANSFERABLE BY THE REGISTERED HOLDER EXCEPT UPON THE
ISSUANCE OF A FAVORABLE OPINION OF COUNSEL FOR THE CORPORATION AND/OR SUBMISSION
TO THE CORPORATION OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE

 

20

--------------------------------------------------------------------------------


 

CORPORATION TO THE EFFECT THAT TRANSFER OF SUCH SECURITIES WILL NOT BE IN
VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER, OR APPLICABLE STATE SECURITIES LAW.

 

THE CORPORATION WILL FURNISH TO THE HOLDER OF THIS CERTIFICATE UPON REQUEST AND
WITHOUT CHARGE A FULL STATEMENT OF THE DESIGNATIONS, PREFERENCES, LIMITATIONS,
AND RELATIVE RIGHTS OF THE SHARES OF EACH CLASS OF SHARES AUTHORIZED TO BE
ISSUED BY THE CORPORATION.”

 


ARTICLE VI

CONDITIONS TO CLOSING

 

Section 6.1            Conditions to Obligations of the Purchaser and REG.  The
obligations of the Purchaser and REG to consummate the transactions contemplated
by this Agreement are subject to the satisfaction at or prior to the Closing of
each of the following conditions precedent:

 

(a)           The representations and warranties of Sellers set forth in
Article II shall each be true and correct on and as of the Effective Date of
this Agreement and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (except to the extent that any
representation or warranty is limited by its terms to a specific date or range
of dates (in which case such representation and warranty need only be true and
correct on the date or during the range of dates so specified)), except for any
inaccuracies of representations or warranties the circumstances giving rise to
which, individually or in the aggregate, do not or are not reasonably expected
to have a Material Adverse Effect with respect to Purchaser, REG or the Company;
provided, however, with respect to any representation or warranty which is
qualified as to materiality or Material Adverse Effect, such qualification shall
be disregarded for purposes of determining the satisfaction of this condition to
Closing.

 

(b)           Each Seller shall have performed and complied in all material
respects with all of the agreements and covenants required under this Agreement
to be performed or complied with by such Person prior to or at the Closing.

 

(c)           Each of the Sellers shall have delivered to the Purchaser and REG
a certificate, executed by a duly authorized officer in his or her capacity as
such, certifying that the conditions specified in Sections 6.1(a) and (b) have
been satisfied.

 

(d)           There shall not be in force any order, judgment, injunction,
decree or ruling by or before any Governmental Authority of competent
jurisdiction, and there shall be no lawsuits, actions, claims, investigations or
other proceedings at law or in equity pending or threatened against the Company,
Sellers, the Purchaser or REG which, if decided adversely, would have the effect
of, restraining, enjoining, prohibiting, invalidating or otherwise preventing
the consummation of the transactions contemplated hereby or which would
otherwise have a Material Adverse Effect on the Company or

 

21

--------------------------------------------------------------------------------


 

Assets or the ability of the Purchaser to acquire, own or use the Assets or to
construct and operate the Facility.

 

(e)           All of the consents set forth on Schedules 2.8(d) and 2.12 of the
Company Disclosure Schedule, other than those consents that cannot under
administrative practice be obtained prior to the Closing but can reasonably be
expected to be obtained by the Purchaser after the Closing in the ordinary
course, shall have been obtained and shall be in form and substance reasonably
satisfactory to the Purchaser and REG.  Without limiting the generality of the
foregoing, the Company shall have received the consent of Fifth Third Bank to
the consummation of the transactions contemplated by this Agreement and the
Transaction Documents without any acceleration of the indebtedness or payment
required by the Company and containing any changes to the terms and conditions
of the Fifth Third Bank Construction Loan Agreement and agreements and
instruments related thereto substantially in accordance with the loan commitment
of Fifth Third Bank to Purchaser dated on or about the date hereof, a copy of
which has been provided by Purchaser to Sellers, and the indebtedness of the
Company to Fifth Third Bank pursuant to the Construction Loan Agreement and in
an amount not to exceed $24,650,000 shall be outstanding and in full force and
effect payable in accordance with its stated terms without default or breach as
a result of the transactions contemplated by this Agreement.

 

(F)            ON OR BEFORE THE CLOSING DATE, BIG SHALL HAVE DELIVERED TO THE
PURCHASER AND REG A FULLY EXECUTED COPY OF THE CONFIDENTIALITY AND
NONCOMPETITION AGREEMENT OF BIG, IN THE FORM ATTACHED HERETO AS EXHIBIT G AND
PURCHASER AND REG SHALL HAVE APPROVED EXHIBIT A TO BE ATTACHED THERETO (THE
“CONFIDENTIALITY AGREEMENT”).

 

(g)           Purchaser shall have received a leasehold title policy in form and
substance satisfactory to Purchaser evidencing valid leasehold title to the
Leased Real Property in accordance with the terms of the leases applicable to
such Leased Real Property, free and clear of all Encumbrances, other than
Permitted Liens.

 

(h)           Purchaser, as successor tenant to the Company, and Bunge shall
have agreed upon the terms of the assignment of that certain Amended and
Restated Ground Lease Agreement dated November 3, 2006 between Bunge
Milling, Inc. and the Company, including, without limitation that “base rent”
will remain at $1.00 per year for the term of the Oil Supply Agreement and “base
rent” thereafter to be agreed upon by the parties on or before Closing.

 

(i)            Purchaser and REG shall have successfully completed Preliminary
Testing of the Facility.

 

Section 6.2            Conditions to Obligations of the Sellers and the
Company.  The obligations of the Sellers and the Company to consummate the
transactions contemplated by this Agreement are subject to the satisfaction at
or prior to the Closing of each of the following conditions precedent:

 

22

--------------------------------------------------------------------------------


 

(a)           The representations and warranties of the Purchaser and REG set
forth in Article III shall each be true and correct on and as of the Effective
Date of this Agreement and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date, except to the extent that any
representation or warranty is limited by its terms to a specific date or range
of dates (in which case such representation and warranty need only be true and
correct on the date or during the range of dates so specified) except for any
inaccuracies of representations or warranties the circumstances giving rise to
which, individually or in the aggregate, do not or are not reasonably expected
to have a Material Adverse Effect with respect to Purchaser, REG or Sellers;
provided, however, with respect to any representation or warranty which is
qualified as to materiality or Material Adverse Effect, such qualification shall
be disregarded for purposes of determining the satisfaction of this condition to
Closing.

 

(b)           The Purchaser and REG shall have performed and complied in all
material respects with all of the agreements and covenants required under this
Agreement to be performed or complied with by them prior to or at the Closing.

 

(c)           The Purchaser and REG shall have delivered to the Company a
certificate, executed by a duly authorized officer of each of the Purchaser and
REG in his or her capacity as such, certifying that the conditions specified in
Sections 6.2(a) and (b) have been satisfied.

 

(d)           There shall not be in force any order, judgment, injunction,
decree or ruling by or before any Governmental Authority of competent
jurisdiction restraining, enjoining, prohibiting, invalidating or otherwise
preventing the consummation of the transactions contemplated hereby.

 

(e)           Bunge shall have been relieved of its Debt Service Guaranty, in an
amount not to exceed $700,000, of the Company’s Debt Service Fund to Fifth Third
Bank.

 

(f)            BIG shall have withdrawn the Two Million, Eight Hundred Thousand
U.S. Dollars ($2,800,000), together with all accrued interest thereon, from the
Company’s Debt Service Fund deposited by BIG in the Debt Service Fund Account in
connection with Company’s indebtedness to Fifth Third Bank.

 

(g)           The Company shall have received the written consent of Fifth Third
Bank to the consummation of the transactions contemplated by this Agreement and
the Transaction Documents without any acceleration of the indebtedness or
payment required by the Company and the Company shall have been released from
the Construction Loan Agreement and all indebtedness evidenced thereby.

 

(h)           Purchaser, as successor tenant to the Company, and Bunge shall
have agreed upon the terms of the assignment of that certain Amended and
Restated Ground Lease Agreement dated November 3, 2006 between Bunge
Milling, Inc. and the Company, including, without limitation that “base rent”
will remain at $1.00 per year for

 

23

--------------------------------------------------------------------------------


 

the term of the Oil Supply Agreement and “base rent” thereafter to be agreed
upon by the parties on or before Closing.

 


SECTION 6.3            DOCUMENTS TO BE DELIVERED AT THE CLOSING.


 

(a)           At the Closing, the Sellers, as applicable, shall deliver the IFA
Payment to the IFA in accordance with Section 1.2(a) and shall deliver to the
Purchaser and REG, as applicable, the following:

 

(I)

 

THE BILL OF SALE IN THE FORM ATTACHED HERETO AS EXHIBIT E EXECUTED BY THE
COMPANY;

 

 

 

(II)

 

THE ASSIGNMENT AND ASSUMPTION AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT F
EXECUTED

 

BY THE COMPANY;

 

 

 

 

 

(III)

 

THE OIL FEEDSTOCK SUPPLY AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT C
EXECUTED BY

 

BUNGE;

 

 

 

 

 

(IV)

 

THE SERVICES AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT D EXECUTED BY
BUNGE;

 

 

 

 

 

(V)

 

THE ADDENDUM TO THE AMENDED AND RESTATED STOCKHOLDER AGREEMENT DATED JULY 18,
2007 FOR THE

 

REG COMMON STOCK IN THE FORM ATTACHED HERETO AS EXHIBIT H (THE “STOCKHOLDER
AGREEMENT”) EXECUTED BY THE

 

SELLERS;

 

 

 

 

 

(VI)

 

THE REGISTRATION RIGHTS AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT I (THE
“REGISTRATION

 

RIGHTS AGREEMENT”) EXECUTED BY THE SELLERS;

 

 

 

 

 

(VII)

 

CERTIFIED COPIES OF THE RESOLUTIONS DULY ADOPTED BY THE BOARD OF MANAGERS AND
MEMBERS OF THE

 

COMPANY AUTHORIZING THE TRANSFER OF THE ASSETS TO PURCHASER;

 

 

 

 

 

(VIII)

 

CERTIFIED COPIES OF THE RESOLUTIONS DULY ADOPTED BY THE BOARD OF MANAGERS AND
MEMBERS OF BIG

 

AUTHORIZING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

 

 

 

 

(IX)

 

ANY AND ALL CONSENTS, FILINGS, WAIVERS, REGISTRATIONS, APPROVALS OR
AUTHORIZATIONS, WITH OR BY ANY

 

GOVERNMENTAL AUTHORITY AND ALL CONSENTS, WAIVERS, APPROVALS OR AUTHORIZATIONS OF
ANY OTHER PERSON REQUIRED FOR THE CONSUMMATION OF THE CLOSING;

 

 

 

 

 

(XI)

 

A STATEMENT OF ACCOUNT OF THE BANK BALANCE OWED BY COMPANY TO FIFTH THIRD BANK
UNDER THE

 

CONSTRUCTION LOAN AGREEMENT AND A STATEMENT OF THE ASSUMED LIABILITIES AS
PROVIDED IN SECTION 1.2(D);

 

 

 

(XII)

 

THE ESCROW AGREEMENT EXECUTED BY THE COMPANY; AND

 

24

--------------------------------------------------------------------------------


 

 

(XIII)

 

SUCH OTHER CUSTOMARY DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE PURCHASER
RELATED TO THE

 

TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


(B)     AT THE CLOSING, THE PURCHASER AND REG SHALL DELIVER TO THE ESCROW AGENT
THE ESCROW AMOUNT IN ACCORDANCE WITH SECTION 1.2(C)AND SHALL DELIVER TO THE
SELLERS, AS APPLICABLE, THE FOLLOWING:

 

 

(I)

 

WIRE TRANSFER OF THE CASH PURCHASE PRICE AS PROVIDED IN SECTION 1.2(A);

 

 

 

 

 

(II)

 

CERTIFICATES REPRESENTING THE SHARES OF REG COMMON STOCK AS PROVIDED IN
SECTION 1.2(B);

 

 

 

 

 

(III)

 

THE REGISTRATION RIGHTS AGREEMENT EXECUTED BY REG;

 

 

 

 

 

(IV)

 

THE OIL FEEDSTOCK SUPPLY AGREEMENT EXECUTED BY PURCHASER, AND THE CERTIFICATES
REPRESENTING THE

 

SHARES OF ITS SERIES B PREFERRED STOCK IN EXCHANGE THEREFORE AS PROVIDED IN
SECTION 5.9;

 

 

 

 

 

(V)

 

THE SERVICES AGREEMENT EXECUTED BY PURCHASER;

 

 

 

 

 

(VI)

 

WIRE TRANSFER OF THE BALANCE DIFFERENTIAL PAYMENT AS PROVIDED IN SECTION 1.2(B),
IF ANY;

 

 

 

 

 

(VII)

 

THE ASSIGNMENT AND ASSUMPTION AGREEMENT EXECUTED BY THE PURCHASER;

 

 

 

 

 

(VIII)

 

THE ESCROW AGREEMENT EXECUTED BY PURCHASER; AND

 

 

 

 

 

(IX)

 

SUCH OTHER CUSTOMARY DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE COMPANY
RELATED TO THE

 

TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


ARTICLE VII
INDEMNIFICATION


 


SECTION 7.1            INDEMNIFICATION BY THE SELLERS.  (A) EACH SELLER,
SEVERALLY AS TO ITSELF AND NOT JOINTLY, SHALL INDEMNIFY THE PURCHASER AND REG
AND THEIR RESPECTIVE AFFILIATES, PARTNERS, MANAGERS, DIRECTORS, OFFICERS AND
EMPLOYEES (COLLECTIVELY, THE “PURCHASER’S INDEMNIFIED PARTIES”) FROM, AND DEFEND
AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES RESULTING FROM OR
ARISING OUT OF:


 

(I)            ANY BREACH OR INACCURACY IN ANY REPRESENTATION OR WARRANTY MADE
BY SUCH SELLER WITH RESPECT TO SUCH SELLER UNDER ARTICLE II OF THIS AGREEMENT,
THE COMPANY DISCLOSURE SCHEDULE HERETO, OR ANY CERTIFICATE DELIVERED OR TO BE
DELIVERED TO REG AND THE PURCHASER BY ANY SELLER REGARDING ARTICLE II HERETO;

 

25

--------------------------------------------------------------------------------


 

(II)                                  ANY BREACH OR NONFULFILLMENT OF ANY
COVENANT, AGREEMENT OR OTHER OBLIGATION OF SUCH SELLER UNDER THIS AGREEMENT
(EXCLUDING ANY SCHEDULES OR EXHIBITS ATTACHED HERETO) OR ANY CERTIFICATE
DELIVERED PURSUANT HERETO.

 


(B)                                 EACH MEMBER, SEVERALLY AND NOT JOINTLY, IN
ACCORDANCE WITH THEIR RESPECTIVE PROPORTIONATE OWNERSHIP OF THE COMPANY
MEMBERSHIP INTEREST ON THE EFFECTIVE DATE (WHICH SHALL BE 77.8% FOR BIG AND
22.2% FOR BUNGE), SHALL INDEMNIFY THE PURCHASER’S INDEMNIFIED PARTIES FROM, AND
DEFEND AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES RESULTING FROM
OR ARISING OUT OF:


 

(I)                                     ANY BREACH OR INACCURACY IN ANY
REPRESENTATION OR WARRANTY MADE BY THE COMPANY WITH RESPECT TO THE COMPANY UNDER
ARTICLE II OF THIS AGREEMENT, THE COMPANY DISCLOSURE SCHEDULE HERETO, OR ANY
CERTIFICATE DELIVERED OR TO BE DELIVERED TO REG AND THE PURCHASER BY ANY MEMBER
REGARDING ARTICLE II HERETO;

 

(II)                                  ANY BREACH OR NONFULFILLMENT OF ANY
COVENANT, AGREEMENT OR OTHER OBLIGATION OF THE COMPANY UNDER THIS AGREEMENT
(EXCLUDING ANY SCHEDULES OR EXHIBITS ATTACHED HERETO) OR ANY CERTIFICATE
DELIVERED PURSUANT HERETO; OR

 

(iii)                               Unsuccessful Performance Testing.

 


SECTION 7.2                                   INDEMNIFICATION BY THE PURCHASER. 
THE PURCHASER AND REG, SEVERALLY AS TO ITSELF AND NOT JOINTLY AS TO OR WITH THE
OTHER, SHALL INDEMNIFY THE SELLERS AND THEIR AFFILIATES, PARTNERS, MANAGERS,
DIRECTORS, OFFICERS AND EMPLOYEES (COLLECTIVELY, THE “SELLER INDEMNIFIED
PARTIES”) FROM, AND DEFEND AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES RESULTING FROM OR ARISING OUT OF:


 


(A)                 ANY BREACH OR INACCURACY IN ANY REPRESENTATION OR WARRANTY
MADE BY THE PURCHASER OR REG, RESPECTIVELY, UNDER THIS AGREEMENT, THE REG
DISCLOSURE SCHEDULE OR ANY CERTIFICATE DELIVERED OR TO BE DELIVERED TO THE
SELLERS BY THE PURCHASER OR REG PURSUANT HERETO; OR


 


(B)                ANY BREACH OR NONFULFILLMENT OF ANY COVENANT, AGREEMENT OR
OTHER OBLIGATION OF THE PURCHASER OR REG, RESPECTIVELY, UNDER THIS AGREEMENT OR
ANY CERTIFICATE DELIVERED PURSUANT HERETO.


 


SECTION 7.3                                   NOTICE AND DEFENSE OF THIRD PARTY
CLAIMS.  IF ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST AN INDEMNIFIED
PARTY (“INDEMNIFIED PARTY”) IN RESPECT OF WHICH INDEMNITY FOR INDEMNIFIED
AMOUNTS MAY BE SOUGHT UNDER THIS ARTICLE FROM AN INDEMNIFYING PARTY
(“INDEMNIFYING PARTY”), THE INDEMNIFIED PARTY SHALL GIVE PROMPT WRITTEN NOTICE
OF SUCH PROCEEDING TO THE INDEMNIFYING PARTY.  IF ANY PROCEEDING IS BROUGHT OR
ASSERTED AGAINST AN INDEMNIFIED PARTY AND IT GIVES NOTICE TO THE INDEMNIFYING
PARTY OF THE COMMENCEMENT OR ASSERTION OF SUCH PROCEEDING, THE INDEMNIFYING
PARTY WILL BE ENTITLED TO PARTICIPATE IN SUCH PROCEEDING AND, TO THE EXTENT THAT
IT WISHES (UNLESS (I) THE INDEMNIFYING PARTY IS ALSO A PARTY TO SUCH PROCEEDING
AND THE INDEMNIFIED PARTY DETERMINES IN GOOD FAITH THAT JOINT REPRESENTATION
WOULD BE INAPPROPRIATE, OR (II) THE INDEMNIFYING PARTY FAILS TO PROVIDE
REASONABLE ASSURANCE TO THE INDEMNIFIED PARTY OF ITS FINANCIAL CAPACITY TO
DEFEND SUCH PROCEEDING AND PROVIDE INDEMNIFICATION WITH RESPECT TO SUCH
PROCEEDING), TO ASSUME THE DEFENSE OF SUCH PROCEEDING,

 

26

--------------------------------------------------------------------------------


 


INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY AND THE PAYMENT OF ALL EXPENSES RELATED TO SUCH DEFENSE (EXCEPT AS
PROVIDED HEREIN) AND, AFTER NOTICE FROM THE INDEMNIFYING PARTY TO THE
INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE DEFENSE OF SUCH PROCEEDING, THE
INDEMNIFYING PARTY WILL NOT, AS LONG AS IT DILIGENTLY CONDUCTS SUCH DEFENSE, BE
LIABLE TO THE INDEMNIFIED PARTY UNDER THIS ARTICLE VII FOR ANY FEES OF OTHER
COUNSEL OR ANY OTHER EXPENSES WITH RESPECT TO THE DEFENSE OF SUCH PROCEEDING, IN
EACH CASE SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE
DEFENSE OF SUCH PROCEEDING; PROVIDED THAT ANY DELAY OR FAILURE TO SO NOTIFY THE
INDEMNIFYING PARTY SHALL RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS
HEREUNDER ONLY TO THE EXTENT, IF AT ALL, THAT IT IS PREJUDICED BY REASON OF SUCH
FAILURE OR DELAY.  ACTUAL OR THREATENED ACTION BY A GOVERNMENTAL AUTHORITY OR
OTHER PERSON IS NOT A CONDITION OR PREREQUISITE TO THE INDEMNIFYING PARTY’S
OBLIGATIONS UNDER THIS ARTICLE VII.  IF THE INDEMNIFYING PARTY ASSUMES THE
DEFENSE OF A PROCEEDING, (I) IT WILL BE CONCLUSIVELY ESTABLISHED FOR PURPOSES OF
THIS AGREEMENT THAT THE CLAIMS MADE IN THAT PROCEEDING ARE WITHIN THE SCOPE OF
AND SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE VII; (II) NO COMPROMISE OR
SETTLEMENT OF SUCH CLAIMS MAY BE EFFECTED BY THE INDEMNIFYING PARTY WITHOUT THE
INDEMNIFIED PARTY’S CONSENT UNLESS (A) THERE IS NO FINDING OR ADMISSION OF ANY
VIOLATION OF LEGAL REQUIREMENT OR ANY VIOLATION OF THE RIGHTS OF ANY PERSON AND
NO EFFECT ON ANY OTHER CLAIMS THAT MAY BE MADE AGAINST THE INDEMNIFIED PARTY,
AND (B) THE SOLE RELIEF PROVIDED IS MONETARY DAMAGES THAT ARE PAID IN FULL BY
THE INDEMNIFYING PARTY AND THAT INCLUDES AS AN UNCONDITIONAL TERM THEREOF THE
RELEASE BY THE CLAIMANT OR THE PLAINTIFF OF THE INDEMNIFIED PARTY FROM ALL
LIABILITY IN RESPECT OF SUCH PROCEEDING AND THE MATTERS THAT ARE SUBJECT TO THE
INDEMNIFICATION CLAIM; AND (III) THE INDEMNIFIED PARTY WILL HAVE NO LIABILITY
WITH RESPECT TO ANY COMPROMISE OR SETTLEMENT OF SUCH CLAIMS EFFECTED WITHOUT ITS
CONSENT.  THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL
IN ANY PROCEEDING IN WHICH THE INDEMNIFYING PARTY HAS ASSUMED THE DEFENSE AND TO
PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL
SHALL BE AT THE EXPENSE OF THE INDEMNIFIED PARTY (NOTWITHSTANDING ANY OTHER
PROVISION OF THIS ARTICLE VII) UNLESS THE INDEMNIFYING PARTY HAS FAILED OR
REFUSES TO EMPLOY COUNSEL OR UNLESS THE INDEMNIFYING PARTY IS NOT PURSUING THE
DEFENSE OF THE PROCEEDINGS OR THAT THERE EXISTS ACTUAL OR POTENTIAL CONFLICTS OF
INTEREST WHICH MAKE REPRESENTATION BY THE SAME COUNSEL INAPPROPRIATE.  THE
INDEMNIFIED PARTY’S RIGHT TO PARTICIPATE IN THE DEFENSE OR RESPONSE TO ANY
PROCEEDING SHALL NOT BE DEEMED TO LIMIT OR OTHERWISE MODIFY THE INDEMNIFYING
PARTY’S OBLIGATIONS UNDER THIS ARTICLE VII.  IF NOTICE IS GIVEN TO AN
INDEMNIFYING PARTY OF THE COMMENCEMENT OF ANY PROCEEDING AND THE INDEMNIFYING
PARTY DOES NOT, WITHIN TWENTY (20) DAYS AFTER THE INDEMNIFIED PARTY’S NOTICE IS
GIVEN, GIVE NOTICE TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH PROCEEDING, THE INDEMNIFIED PARTY WILL HAVE THE RIGHT TO
UNDERTAKE THE DEFENSE OF SUCH PROCEEDING.  ANY SETTLEMENT OR COMPROMISE MADE OR
CAUSED TO BE MADE BY THE INDEMNIFIED PARTY (UNLESS THE INDEMNIFIED PARTY HAS THE
EXCLUSIVE RIGHT TO SETTLE OR COMPROMISE UNDER SECTION 7.3) OR THE INDEMNIFYING
PARTY, AS THE CASE MAY BE, OF ANY PROCEEDING OF THE KIND REFERRED TO IN
SECTION 7.3 SHALL ALSO BE BINDING UPON THE INDEMNIFYING PARTY OR THE INDEMNIFIED
PARTY, AS THE CASE MAY BE, IN THE SAME MANNER AS IF A FINAL JUDGMENT OR DECREE
HAD BEEN ENTERED BY A COURT OF COMPETENT JURISDICTION IN THE AMOUNT OF SUCH
SETTLEMENT OR COMPROMISE; PROVIDED, THAT (I) NO OBLIGATION, RESTRICTION OR LOSS
SHALL BE IMPOSED ON THE INDEMNIFIED PARTY AS A RESULT OF SUCH SETTLEMENT OR
COMPROMISE WITHOUT ITS PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, AND (II) THE INDEMNIFIED PARTY WILL NOT COMPROMISE OR
SETTLE ANY SUCH PROCEEDING WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING
PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.

 

27

--------------------------------------------------------------------------------


 


SECTION 7.4                                   LIMITATIONS OF LIABILITY


 


(A)                                  AN INDEMNIFYING PARTY SHALL HAVE NO
LIABILITY UNDER SECTIONS 7.1(A)(I), 7.1(B)(I) OR 7.2(A)(I) UNLESS NOTICE OF A
CLAIM FOR INDEMNITY, OR NOTICE OF FACTS AS TO WHICH AN INDEMNIFIABLE LOSS IS
EXPECTED TO BE INCURRED, SHALL HAVE BEEN GIVEN TO THE INDEMNIFYING PARTY BEFORE
THE EXPIRATION OF THE APPLICABLE REPRESENTATION OR WARRANTY PURSUANT TO
SECTION 9.1 OF THIS AGREEMENT.  NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN
THIS AGREEMENT, THE PURCHASER’S INDEMNIFIED PARTIES SHALL MAKE NO CLAIM FOR
INDEMNIFICATION UNDER SECTION 7.1(B)(III) UNLESS AND UNTIL THE PURCHASER’S
INDEMNIFIED PARTIES SHALL HAVE EXHAUSTED THEIR REMEDIES AGAINST FAGEN, INC. AND
DE SMET BALLESTRA NORTH AMERICA, INC. FOR BREACH OF THE FAGEN AGREEMENT AND/OR
THE DE SMET AGREEMENT; PROVIDED, HOWEVER, THE PURCHASER’S INDEMNIFIED PARTIES
SHALL BE REIMBURSED FROM THE ESCROW FUND FOR ANY LOSSES INCURRED BY THE
PURCHASER’S INDEMNIFIED PARTIES IN PURSUIT OF SUCH REMEDIES WITHIN THIRTY (30)
DAYS AFTER REQUEST THEREFOR TO MEMBERS BY THE PURCHASER’S INDEMNIFIED PARTIES.


 


(B)                                 NOTWITHSTANDING ANY PROVISION OF THIS
ARTICLE VII TO THE CONTRARY, AMOUNTS OWED BY AN INDEMNIFYING PARTY TO AN
INDEMNIFIED PARTY SHALL BE REDUCED BY THE AMOUNT OF ANY MITIGATING RECOVERY OR
BENEFIT AN INDEMNIFIED PARTY SHALL HAVE RECEIVED OR OTHERWISE ENJOYED WITH
RESPECT THERETO FROM ANY AMOUNTS RECOVERED BY THE INDEMNIFIED PARTY UNDER ANY
INSURANCE POLICIES, WITHOUT REGARD TO WHETHER THE INDEMNIFIED PARTY OR ANOTHER
PERSON PAID THE PREMIUMS THEREFOR.  IF SUCH A RECOVERY IS RECEIVED BY AN
INDEMNIFIED PARTY AFTER IT RECEIVES PAYMENT OR OTHER CREDIT UNDER THIS AGREEMENT
WITH RESPECT TO INDEMNIFIED AMOUNTS, THEN A REFUND EQUAL TO THE AGGREGATE AMOUNT
OF SUCH RECOVERY SHALL BE MADE PROMPTLY TO THE INDEMNIFYING PARTY.


 


(C)                                  THE SOLE AND EXCLUSIVE LIABILITY AND
RESPONSIBILITY OF EACH INDEMNIFYING PARTY TO ANY INDEMNIFIED PARTY UNDER THIS
AGREEMENT, AND THE SOLE AND EXCLUSIVE REMEDY OF ANY INDEMNIFIED PARTY AGAINST
ANY INDEMNIFYING PARTY UNDER THIS AGREEMENT SHALL BE AS SET FORTH IN THIS
ARTICLE VII AND SECTION 8.2; PROVIDED, HOWEVER, THAT THE LIMITATIONS SET FORTH
IN THIS SECTION 7.4 SHALL NOT APPLY IN THE CASE OF FRAUD OR AN INTENTIONAL
MISREPRESENTATION BY ANY INDEMNIFYING PARTY.  TO THE EXTENT THAT ANY INDEMNIFIED
PARTY HAS ANY LOSSES FOR WHICH IT MAY ASSERT ANY OTHER RIGHT TO INDEMNIFICATION,
CONTRIBUTION OR RECOVERY FROM ANY INDEMNIFYING PARTY (WHETHER UNDER THIS
AGREEMENT OR UNDER ANY COMMON LAW THEORY OR ANY LEGAL REQUIREMENT), EXCEPT FOR
FRAUD OR INTENTIONAL MISREPRESENTATION, SUCH INDEMNIFYING PARTY HEREBY WAIVES,
RELEASES AND AGREES NOT TO ASSERT SUCH RIGHT, AND SUCH PARTY AGREES TO CAUSE
EACH OF ITS RESPECTIVE INDEMNIFIED PARTIES TO WAIVE, RELEASE AND AGREE NOT TO
ASSERT SUCH RIGHT, REGARDLESS OF THE THEORY UPON WHICH ANY CLAIM MAY BE BASED,
WHETHER CONTRACT, EQUITY, TORT, WARRANTY, STRICT LIABILITY OR ANY OTHER THEORY
OF LIABILITY.

 

28

--------------------------------------------------------------------------------


 


(D)                                 AN INDEMNIFYING PARTY SHALL HAVE NO
LIABILITY TO AN INDEMNIFIED PARTY UNDER SECTION 7.1 OR 7.2 HEREOF, EXCEPT AS
PROVIDED IN THE PROVISO IN THE FIRST SENTENCE OF SECTION 7.4(C), UNLESS THE
AGGREGATE AMOUNT OF THE LOSSES INCURRED BY THE INDEMNIFIED PARTY EXCEEDS FIVE
HUNDRED THIRTY-SEVEN THOUSAND U.S. DOLLARS (U.S. $537,000), AND IN SUCH EVENT
THE INDEMNIFYING PARTY SHALL BE REQUIRED TO PAY (SUBJECT TO THE NEXT SENTENCE)
THE ENTIRE AMOUNT OF ALL SUCH LOSSES FOR WHICH EACH INDEMNIFYING PARTY IS
OBLIGATED TO PAY UNDER THIS ARTICLE VII IN AN AGGREGATE AMOUNT FOR SELLERS OR
FOR THE PURCHASER AND REG, AS THE CASE MAY BE, NOT TO EXCEED THE AMOUNTS SET
FORTH IN THIS SECTION 7.4(D).  ALL INDEMNIFIABLE LOSSES SHALL BE PAID OR
REIMBURSED OUT OF THE ESCROW FUND FIRST THROUGH THE PAYMENT OF CASH AND NEXT
THROUGH THE SURRENDER OF ESCROWED STOCK (AT A THE VALUE SET FORTH IN
SECTION 1.2(F)); PROVIDED, THAT ANY CLAIM FOR INDEMNIFIABLE LOSSES ASSERTED
AGAINST BUNGE SHALL ONLY BE PAID OR REIMBURSED OUT OF THE ESCROW FUND TO THE
PURCHASER’S INDEMNIFIED PARTIES UP TO THE PERCENTAGES OF ESCROWED CASH AND
ESCROWED STOCK WHICH ARE APPORTIONED TO BUNGE UPON DISTRIBUTION FROM THE COMPANY
IN ACCORDANCE WITH SECTION 1.2(C) AND ANY CLAIM FOR INDEMNIFIABLE LOSSES
ASSERTED AGAINST BIG SHALL ONLY BE PAID OR REIMBURSED OUT OF THE ESCROW FUND TO
THE PURCHASER’S INDEMNIFIED PARTIES UP TO THE PERCENTAGES OF ESCROWED CASH AND
ESCROWED STOCK WHICH ARE APPORTIONED TO BIG UPON DISTRIBUTION FROM THE COMPANY
IN ACCORDANCE WITH SECTION 1.2(C).  AFTER THE EXHAUSTION OF THE ESCROW FUND OR
UPON THE RELEASE OF THE ESCROW FUND IN ACCORDANCE WITH THE TERMS OF THE ESCROW
AGREEMENT, ANY CLAIM FOR INDEMNIFICATION BY THE PURCHASER’S INDEMNIFIED PARTIES
PURSUANT TO ARTICLE VII SHALL BE SATISFIED BY THE APPLICABLE SELLER FROM REG
COMMON STOCK IN VALUE UP TO AN AGGREGATE AMOUNT FOR ALL SELLERS OF FIVE MILLION
DOLLARS ($5,000,000), WITH SUCH REG COMMON STOCK VALUED IN ACCORDANCE WITH
SECTION 1.2(F).


 


SECTION 7.5                                   SURVIVAL.  ALL REPRESENTATIONS,
WARRANTIES, COVENANTS AND OBLIGATIONS IN THE AGREEMENT, THE COMPANY DISCLOSURE
SCHEDULE, THE REG DISCLOSURE SCHEDULE, THE CERTIFICATES DELIVERED PURSUANT TO
ARTICLE VI AND ANY OTHER CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT SHALL
SURVIVE THE CLOSING AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, SUBJECT TO SECTION 9.1.


 


SECTION 7.6                                   WAIVER OF CERTAIN DAMAGES.  IN NO
EVENT SHALL ANY INDEMNIFYING PARTY HAVE ANY LIABILITY UNDER THIS AGREEMENT OR
ANY AGREEMENT, CERTIFICATE OR OTHER DOCUMENT RELATED HERETO OR OTHERWISE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY FOR ANY SPECIAL,
SPECULATIVE, INCIDENTAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES, HOWEVER
CAUSED AND REGARDLESS OF THE THEORY OF LIABILITY (WHETHER IN CONTRACT OR IN
TORT, INCLUDING NEGLIGENCE), AND WHETHER OR NOT THE INDEMNIFYING PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THIS WAIVER
SHALL NOT APPLY TO THE EXTENT SUCH SPECIAL, SPECULATIVE, INCIDENTAL, PUNITIVE,
INDIRECT OR CONSEQUENTIAL DAMAGES ARE AWARDED IN A PROCEEDING BROUGHT OR
ASSERTED BY A THIRD PARTY AGAINST AN INDEMNIFIED PARTY.


 


SECTION 7.7                                   EXPRESS NEGLIGENCE.  THE FOREGOING
INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE
WITH

 

29

--------------------------------------------------------------------------------


 


THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE,
DOCTRINE RELATING TO INDEMNIFICATION FOR STRICT LIABILITY OR ANY SIMILAR
DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES.


 


ARTICLE VIII

TERMINATION

 

Section 8.1                                   Termination.  This Agreement may
be terminated at any time prior to the Closing:

 


(A)                 BY THE MUTUAL WRITTEN CONSENT OF THE PURCHASER, REG AND THE
SELLERS;


 


(B)                BY THE PURCHASER OR REG BY GIVING WRITTEN NOTICE TO THE
SELLERS AT ANY TIME (I) IF ANY SELLER HAS BREACHED ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT IN A MANNER THAT, INDIVIDUALLY
OR IN THE AGGREGATE, HAS OR IS REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT WITH RESPECT TO PURCHASER, REG OR THE COMPANY OR A MATERIALLY ADVERSE
EFFECT ON THE TIMELY CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
PURCHASER HAS NOTIFIED THE SELLER OF THE BREACH AND THE BREACH HAS CONTINUED
UNCURED FOR A PERIOD OF THIRTY (30) DAYS AFTER THE NOTICE OF BREACH OR (II) IF
THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE MAY 1, 2008 BY REASON OF THE
FAILURE OF ANY CONDITION PRECEDENT UNDER SECTION 6.1 HEREOF OR IF ANY SUCH
CONDITION BECOMES IMPOSSIBLE TO FULFILL (IN EACH CASE, UNLESS THE FAILURE OR
IMPOSSIBILITY RESULTS PRIMARILY FROM THE PURCHASER OR REG BREACHING ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT); OR


 


(C)                 BY THE SELLERS GIVING WRITTEN NOTICE TO THE PURCHASER AND
REG AT ANY TIME (I) IF THE PURCHASER OR REG HAS BREACHED ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT IN A MANNER THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS OR IS REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT WITH RESPECT TO PURCHASER, REG, MEMBERS OR THE COMPANY
OR A MATERIALLY ADVERSE EFFECT ON THE TIMELY CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE SELLERS HAVE NOTIFIED THE PURCHASER AND REG OF THE
BREACH AND THE BREACH HAS CONTINUED UNCURED FOR A PERIOD OF THIRTY (30) DAYS
AFTER THE NOTICE OF BREACH, OR (II) IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR
BEFORE MAY 1, 2008 BY REASON OF THE FAILURE OF ANY CONDITION PRECEDENT UNDER
SECTION 6.2 HEREOF OR IF ANY SUCH CONDITION BECOMES IMPOSSIBLE TO FULFILL (IN
EACH CASE, UNLESS THE FAILURE OR IMPOSSIBILITY RESULTS PRIMARILY FROM A SELLER
BREACHING ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT).


 

Section 8.2                                   Effect of Termination; Liquidated
Damages.  Termination of this Agreement pursuant to Section 8.1 shall terminate
all obligations of the parties hereunder, without liability of any party to any
other party (except for the liability of any party then in breach), except for
the obligations under Section 5.6, this Section 8.2, Article VII and Sections
9.1, 9.3, 9.6, 9.13 and 9.14.  In the event this Agreement is terminated
pursuant to Section 8.1(b)(i), Company shall pay to Purchaser and REG as
liquidated damages One Million U.S.

 

30

--------------------------------------------------------------------------------


 

Dollars (U.S. $1,000,000) in the manner and in the form determined by Purchaser
and as Purchaser’s and REG’s sole and exclusive remedy against Sellers for the
failure to close the transaction.  In the event this Agreement is terminated
pursuant to Section 8.1(c)(i), Purchaser and REG shall pay to Members as
liquidated damages One Million U.S. Dollars (U.S. $1,000,000) in the manner and
in the form determined by Members (including, without limitation, the release of
Escrowed Stock and/or Escrowed Cash contained in the Escrow Fund) as Sellers’
sole and exclusive remedy against Purchaser and REG for the failure to close the
transaction.  The parties agree that the liquidated damages as provided in this
Section 8.2 are reasonable in light of (i) the anticipated or actual harm caused
by termination of this Agreement, (ii) the difficulties of proof of loss, and
(iii) the inconvenience or nonfeasability of otherwise obtaining an adequate
remedy.  As provided in this Section 8.2, liquidated damages shall be the sole
remedy available for failure to close the transaction; provided, however, that
this Section 8.2 shall not prohibit or limit any other remedies, in law or in
equity, to which a party may be entitled after the close of the transaction for
any breach of this Agreement.

 


ARTICLE IX
MISCELLANEOUS


 


SECTION 9.1                                   SURVIVAL.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLES II AND III SHALL SURVIVE FOR TWELVE (12) MONTHS
AFTER THE DATE SUCH REPRESENTATION AND WARRANTY AT ISSUE IS MADE UNDER THIS
AGREEMENT, EXCEPT THAT (A) ALL REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTIONS 2.5 AND 2.7 HEREOF SHALL SURVIVE UNTIL THE EXPIRATION OF ALL APPLICABLE
STATUTES OF LIMITATION AND ANY EXTENSIONS THEREOF AND (B) ALL REPRESENTATION AND
WARRANTIES SET FORTH IN SECTIONS 2.1, 2.2, 3.1, 3.2, AND 3.3 WILL CONTINUE IN
FULL FORCE AND EFFECT INDEFINITELY.  ALL OTHER OBLIGATIONS OF THE PARTIES HERETO
SHALL SURVIVE INDEFINITELY.


 


SECTION 9.2                                   AMENDMENT AND MODIFICATION;
WAIVER.  ANY TERM OF THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED AND
THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE WAIVED (EITHER GENERALLY OR
IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), ONLY BY THE
WRITTEN AGREEMENT OF THE SELLERS, THE PURCHASER AND REG.  ANY WAIVER PURSUANT TO
THIS SECTION 9.2 SHALL NOT OPERATE AS A WAIVER OF, OR ESTOPPEL WITH RESPECT TO,
ANY SUBSEQUENT OR OTHER FAILURE.


 


SECTION 9.3                                   NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN IF
(I) DELIVERED PERSONALLY, (II) MAILED BY REGISTERED OR CERTIFIED MAIL (RETURN
RECEIPT REQUESTED), WHEREUPON NOTICE SHALL BE DEEMED GIVEN THREE DAYS AFTER
MAILING, (III) SENT BY FACSIMILE WITH CONFIRMATION, TO THE OTHER PARTY AT THE
FOLLOWING ADDRESSES OR (IV) ELECTRONICALLY TRANSMITTED TO THE EXTENT PERMITTED
BY APPLICABLE LAW AND PROVIDED AN EMAIL ADDRESS IS SET FORTH BELOW FOR SUCH
PARTY (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE
NOTICE; PROVIDED THAT NOTICES OF A CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY
UPON RECEIPT THEREOF):


 

If to BIG, to:

 

Biodiesel Investment Group, LLC

 

 

 

 

1661 International Drive, Suite 400

 

 

 

 

Memphis, Tennessee 38120

 

 

 

 

Attn: Mark A. Burke, President

 

 

 

 

Telephone No.: 901-818-3033

 

 

 

31

--------------------------------------------------------------------------------


 

 

 

Facsimile No.: 901-767-4441

 

 

 

 

Email: mburke@markaburke.com

 

 

 

 

 

 

 

with a copy to:

 

Wyatt, Tarrant & Combs, LLP

 

 

 

 

500 West Jefferson Street, Suite 2800

 

 

 

 

Louisville, Kentucky 40202

 

 

 

 

Attn: Robert A. Heath

 

 

 

 

Telephone No.: 502-562-7201

 

 

 

 

Facsimile No.: 502-589-0309

 

 

 

 

Email: rheath@wyattfirm.com

 

 

 

 

 

 

 

If to Bunge, to:

 

Bunge North America, Inc.

 

 

 

 

11720 Borman Drive

 

 

 

 

PO Box 28500

 

 

 

 

St. Louis, Missouri 63146

 

 

 

 

Attn: General Manager- Biofuels

 

 

 

 

Telephone No.: 314-292-2512

 

 

 

 

Facsimile No.: 314-292-2112

 

 

 

 

 

 

 

with a copy to:

 

Bunge North America, Inc.

 

 

 

 

11720 Borman Drive

 

 

 

 

PO Box 28500

 

 

 

 

St. Louis, Missouri 63146

 

 

 

 

Attn: General Counsel

 

 

 

 

Telephone No.: 314-292-2512

 

 

 

 

Facsimile No.: 314-292-2112

 

 

 

 

 

 

 

 

 

Thompson Coburn, LLP

 

 

 

 

One US Bank Plaza

 

 

 

 

St. Louis, Missouri 63101

 

 

 

 

Attn: Kimberly M. Eilerts

 

 

 

 

Telephone No.: 314-552-6172

 

 

 

 

Facsimile No.: 314-552-7172

 

 

 

 

Email: keilerts@thompsoncoburn.com

 

 

 

 

 

 

 

If to Purchaser, to:

 

Blackhawk Biofuels, LLC

 

 

 

 

22 Chicago Avenue

 

 

 

 

Freeport, IL 61032-4230

 

 

 

 

Attn: Ron Mapes, Chair

 

 

 

 

Telephone No.: 815-235-2461

 

 

 

 

Facsimile No.: 815-235-4727

 

 

 

 

Email: mapesfarms@blkhawk.net

 

 

 

32

--------------------------------------------------------------------------------


 

with a copy to:

 

Lindquist & Vennum, PLLP

 

 

 

 

4200 IDS Center

 

 

 

 

80 South Eighth Street

 

 

 

 

Minneapolis, MN 55402-2274

 

 

 

 

Attn: Dean Edstrom

 

 

 

 

Telephone No.: 612-371-3955

 

 

 

 

Facsimile No.: 612-371-3207

 

 

 

 

Email: dedstrom@lindquist.com

 

 

 

 

 

 

 

If to REG, to:

 

Renewable Energy Group, Inc. and

 

 

 

 

REG Danville, LLC

 

 

 

 

416 S. Bell Avenue

 

 

 

 

PO Box 888

 

 

 

 

Ames, IA 50010

 

 

 

 

Attn: Jeffrey Stroburg

 

 

 

 

Telephone No.: 515-239-8121

 

 

 

 

Facsimile No.: 515-239-8009

 

 

 

 

Email:  jeff.stroburg@regfuel.com

 

 

 

 

 

 

 

with a copy to:

 

Wilcox Polking Gerken Schwartzkopf & Copeland, P.C.

 

 

 

 

115 E. Lincolnway Street, Suite 200

 

 

 

 

Jefferson, Iowa

 

 

 

 

Attn:   John A. Gerken, Esq.

 

 

 

 

Telephone No.: 515-386-3158

 

 

 

 

Facsimile No.: 515-386-8531

 

 

 

 

Email: jgerken@wilcoxlaw.com

 

 

 

 

 

 

 

If to the Company, to:

 

Biofuels Company of America, LLC

 

 

 

 

1661 International Drive, Suite 400

 

 

 

 

Memphis, Tennessee 38120

 

 

 

 

Attn: Mark A. Burke, President

 

 

 

 

Telephone No.: 901-818-3033

 

 

 

 

Facsimile No.: 901-767-4441

 

 

 

 

Email: mburke@markaburke.com

 

 

 


SECTION 9.4                                   FURTHER ASSURANCES.  EACH PARTY
AGREES TO EXECUTE AND DELIVER SUCH OTHER DOCUMENTS, CERTIFICATES, AGREEMENTS,
AND OTHER WRITINGS AND TO TAKE SUCH OTHER ACTIONS AS MAY BE NECESSARY OR
DESIRABLE IN ORDER TO CONSUMMATE OR IMPLEMENT EXPEDITIOUSLY THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 9.5                                   ASSIGNMENT.  THIS AGREEMENT AND
ALL OF THE PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. 
NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER
SHALL BE ASSIGNED BY (A) THE PURCHASER OR REG WITHOUT THE PRIOR WRITTEN CONSENT
OF THE SELLERS; (B) THE SELLERS OR ANY OF THEM WITHOUT THE PRIOR WRITTEN CONSENT
OF THE PURCHASER AND REG; (C) THE PURCHASER WITHOUT THE PRIOR WRITTEN CONSENT OF
REG; OR (D) REG WITHOUT THE PRIOR

 

33

--------------------------------------------------------------------------------


 


WRITTEN CONSENT OF PURCHASER.  NO PERMITTED ASSIGNMENT SHALL RELIEVE THE
ASSIGNING PARTY OF ANY OF ITS OBLIGATIONS HEREUNDER.


 


SECTION 9.6                                   GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS WITHOUT REGARD TO PRINCIPLES REGARDING CONFLICTS OF LAWS.


 


SECTION 9.7                                   SEVERABILITY.  IF ONE OR MORE
PROVISIONS OF THIS AGREEMENT ARE HELD TO BE UNENFORCEABLE UNDER APPLICABLE LAW,
SUCH PROVISION SHALL BE EXCLUDED FROM THIS AGREEMENT AND THE BALANCE OF THE
AGREEMENT SHALL BE INTERPRETED AS IF SUCH PROVISION WERE SO EXCLUDED AND SHALL
BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


SECTION 9.8                                   COUNTERPARTS.  THIS AGREEMENT MAY
BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 9.9                                   FACSIMILE SIGNATURES.  ANY
SIGNATURE PAGE DELIVERED PURSUANT TO THIS AGREEMENT OR ANY AGREEMENT
CONTEMPLATED HEREBY VIA FACSIMILE SHALL BE BINDING TO THE SAME EXTENT AS AN
ORIGINAL SIGNATURE.  ANY PARTY WHO DELIVERS SUCH A SIGNATURE PAGE AGREES TO
LATER DELIVER AN ORIGINAL COUNTERPART TO ANY PARTY WHO REQUESTS IT.


 


SECTION 9.10                            NO THIRD-PARTY BENEFICIARIES.  NO
PROVISION OF THIS AGREEMENT IS INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE
PARTIES HERETO ANY RIGHTS OR REMEDIES HEREUNDER.


 


SECTION 9.11                            INTERPRETATION.  THE ARTICLE AND SECTION
HEADINGS CONTAINED IN THIS AGREEMENT ARE SOLELY FOR THE PURPOSE OF REFERENCE,
ARE NOT PART OF THE AGREEMENT OF THE PARTIES AND SHALL NOT IN ANY WAY AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


SECTION 9.12                            ENTIRE AGREEMENT.  THIS AGREEMENT,
INCLUDING THE DOCUMENTS, SCHEDULES, INSTRUMENTS AND AGREEMENTS REFERRED TO
HEREIN, AND THE AGREEMENTS AND DOCUMENTS EXECUTED CONTEMPORANEOUSLY HEREWITH
EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT
OF THE SUBJECT MATTER HEREOF.  THERE ARE NO RESTRICTIONS, PROMISES,
REPRESENTATIONS, WARRANTIES, COVENANTS, OR UNDERTAKINGS, OTHER THAN THOSE
EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR THEREIN.  THIS AGREEMENT SUPERSEDES
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH
SUBJECT MATTER.


 


SECTION 9.13                            EXPENSES.  EACH OF THE PARTIES HERETO
SHALL BEAR ITS OWN EXPENSES IN CONNECTION WITH THE NEGOTIATION, EXECUTION AND
PERFORMANCE OF THIS AGREEMENT, THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


SECTION 9.14                            JURY WAIVER.  EACH OF THE PARTIES HEREBY
UNCONDITIONALLY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO AND IN ANY
ACTION, PROCEEDING, CLAIM, COUNTERCLAIM, DEMAND, DISPUTE OR OTHER MATTER
WHATSOEVER ARISING OUT OF THIS AGREEMENT.


 

[SIGNATURE PAGE FOLLOWS]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

 

SELLERS:

 

 

 

BIODIESEL INVESTMENT

 

GROUP, LLC

 

 

 

 

 

By:

  /S/  Mark A. Burke

 

Name: Mark A. Burke

 

Title: President

 

 

 

BUNGE NORTH AMERICA, INC.

 

 

 

 

 

By:

  /S/  Eric Hakmiller

 

Name: Eric Hakmiller

 

Title: Vice President & General Manager

 

           Bunge Biofuels

 

 

 

PURCHASER:

 

 

 

BLACKHAWK BIOFUELS, LLC

 

 

 

 

 

By:

  /S/  Ronald Mapes

 

Name: Ronald Mapes

 

Title: Chairman

 

 

 

REG:

 

 

 

RENEWABLE ENERGY GROUP, INC.

 

 

 

 

 

By:

  /S/  Jeffrey Stroburg

 

Name: Jeffrey Stroburg

 

Title: Chairman and CEO

 

 

 

COMPANY:

 

 

 

BIOFUELS COMPANY OF AMERICA, LLC

 

 

 

By:

  /S/  Mark A. Burke

 

Name: Mark A. Burke

 

Title: President

 

ASSET PURCHASE AGREEMENT SIGNATURE PAGE

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A
DEFINITIONS

 

For the purposes of this Agreement, the following terms shall have the meanings
specified or referred to below whether or not capitalized when used in this
Agreement.

 

“Acquisition Proposal” shall have the meaning set forth in Section 5.4.

 

“Affiliate” means, with respect to a specified Person, (a) any Entity of which
such Person is an executive officer, manager, director, partner, trustee or
other fiduciary or is directly or indirectly the beneficial owner of 20% or more
of any class of equity security thereof or other financial interest therein;
(b) if such Person is an individual, any relative or spouse of such individual,
or any relative of such spouse (such relative being related to the individual in
question within the second degree) and any Entity of which any such relative,
spouse, or relative of spouse is an executive officer, manager, director,
partner, trustee or other fiduciary or is directly or indirectly the beneficial
owner of 20% or more of any class of equity security thereof or other financial
interest therein; (c) if such Person is an Entity, any executive officer,
manager, director, partner, trustee or other fiduciary or any direct or indirect
beneficial owner of 20% or more of any class of equity security of, or other
financial interest in, such Entity; or (d) any Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Person specified.  For purposes of this
definition, “executive officer” means the president, any vice president in
charge of a principal business unit, division or function such as sales,
administration, research and development, or finance, and any other officer,
employee or other Person who performs a policy making function or has the same
duties as those of a president or vice president.  For purposes of this
definition, “manager” or “director” means a member of the board of managers or
board of directors, and any other Person who performs a governance function
similar to a member of the board of managers or board of directors.  For
purposes of this definition, “control” (including “controlling”, “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.  When used without reference to a particular Person, “Affiliate”
means an Affiliate of the Company.

 

“Agreement” means this Purchase Agreement, including the schedules and exhibits
attached hereto, which are hereby incorporated herein.

 

“Assets” shall mean the Facility, the Assumed Contracts, furniture, equipment,
Intellectual Property Assets, personal property and intangible assets (including
tax credits and Governmental Authorizations), and any leasehold interests in
real property and fixtures, excluding Excluded Assets, owned directly or
indirectly by the Company.

 

“Assumed Contracts” shall have the meaning set forth in Article IV.

 

“Assumed Liabilities” shall mean the amount of the Fagen Retainage, the De Smet
Retainage, the Buchanan Street Bridge Retainage, the REG Start-Up Fees, and the
REG Equipment Allowance as of the Closing Date.

 

A-1

--------------------------------------------------------------------------------


 

“Balance Differential Payment” shall have the meaning set forth in
Section 1.2(d).

 

“Bank Balance” shall have the meaning set forth in Section 1.2(d).

 

“BIG” shall have the meaning set forth in the recitals.

 

“Buchanan Street Bridge Retainage” shall mean the amount owed as of the Closing
Date by the Company under the Letter Agreement dated October 17, 2006, by and
between the Company and Bunge Milling, Inc. regarding the parties’ relative
payments for the Buchanan Street Bridge expansion project.

 

“Bunge” shall have the meaning set forth in the recitals.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York, New York.

 

“Closing” shall have the meaning set forth in Section 1.3.

 

“Closing Date” shall have the meaning set forth in Section 1.3.

 

“Closing Indebtedness” shall be determined as provided in Section 1.2(d).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning set forth in the recitals.

 

“Company Disclosure Schedule” shall mean the disclosure schedules of the Company
and the Members, which are attached hereto and made a part hereof.

 

“Company Membership Interests” shall have the meaning set forth in the recitals.

 

“Confidentiality Agreement” shall have the meaning set forth in Section 6.1(f).

 

“Construction Loan Agreement” means that certain Construction Loan Agreement
between Company as Borrower and Fifth Third Bank as Lender dated November 3,
2006, and all related documents and agreements referred to therein.

 

“DCEO Grant Agreement” shall mean the Grant Agreement dated August 15, 2006
between State of Illinois Department of Commerce and Economic Opportunity and
Biofuels Company of America, LLC: Notice of Grant Award No. 07-27003, Renewable
Fuels Development Program-Ethanol Plants.

 

“DCEO Grant Credit” shall mean the credit in the amount of two hundred thousand
dollars ($200,000) granted by Purchaser to Company as of the Closing Date in
exchange for all right, title and interest in and to the final payment under the
DCEO Grant Agreement.

 

“Debt Service Fund Account” means that certain escrow account established on
behalf of Company to Fifth Third Bank whereby Company has deposited the required
cash portion of the

 

A-2

--------------------------------------------------------------------------------


 

Debt Service Amount, such cash portion in the amount of $2,800,000, which amount
represents eighty percent (80%) of the Debt Service Fund Amount.

 

“Debt Service Fund Amount” means a total amount of $3,500,000 consisting of the
required cash portion in the amount of $2,800,000, representing eighty percent
(80%) of the total Debt Service Fund Amount, and the Debt Service Fund Guaranty
for $700,000, representing 20% of the total Debt Service Fund Amount.

 

“Debt Service Fund Guaranty” means that certain Guaranty given by Bunge to Fifth
Third Bank and dated on or about November 3, 2006, which Guaranty guarantees
twenty percent (20%) of the obligations of Company pertaining to the Debt
Service Fund (in lieu of a cash deposit), and all amendments, modifications,
replacements, restatements, extensions and renewals thereof.

 

“De Smet Agreement” means the Equipment Purchase and Sale Agreement between the
Company and De Smet Ballestra North America, Inc. dated September 7, 2006, as
amended, prior to the Effective Date of this Agreement.

 

“De Smet Retainage” shall mean the retainage amount owed as of the Closing Date
by the Company to De Smet Ballestra North America, Inc. under the De Smet
Agreement.

 

“Effective Date” shall have the meaning set forth in the recitals.

 

“Encumbrance” means any lien, pledge, hypothecation, charge, security interest,
encumbrance, equity, trust, equitable interest, claim, right of possession,
burden, covenant, infringement, interference, proxy, option, right of first
refusal, legend, defect, impediment, exception, condition, restriction,
reservation, limitation, impairment, restriction on or condition to the voting
of any security, restriction on the transfer of any security or other asset,
restriction on the receipt of any income derived from any security or other
asset, and restriction on the possession, use, exercise or transfer of any other
attribute of ownership, whether based on or arising from common law,
constitutional provision, statute or contract.

 

“Entity” means any limited liability company, general partnership, limited
partnership, corporation, joint venture, joint stock association, estate, trust,
cooperative, foundation, union, syndicate, consortium, enterprise, association,
organization or other entity of any kind or nature, including any Governmental
Authority.

 

“Environmental Laws” shall have the meaning set forth in Section 2.7(a).

 

“Environmental Permits” shall have the meaning set forth in Section 2.7(b)(i).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the Department of
Labor thereunder.

 

“Escrow Agent” shall have the meaning set forth in Section 1.2(c).

 

“Escrow Agreement” shall have the meaning set forth in Section 1.2(c).

 

A-3

--------------------------------------------------------------------------------


 

“Escrow Amount” shall have the meaning set forth in Section 1.2(c).

 

“Escrowed Cash” shall have the meaning set forth in Section 1.2(c).

 

“Escrowed Stock” shall have the meaning set forth in Section 1.2(c).

 

“Escrow Fund” shall have the meaning set forth in Section 1.2(c).

 

“Excluded Assets” shall mean raw materials, rolling stock and vehicles, office
furniture, office equipment, office computer hardware and software, cold
filtration equipment, and other equipment not included in the Fagen Agreement or
De Smet Agreement.

 

“Facility” shall have the meaning set forth in the Recitals.

 

“Fagen Agreement” means the Construction Management Services Agreement between
the Company and Fagen, Inc. dated September 8, 2006 as amended prior to the
Effective Date of this Agreement.

 

“Fagen Retainage” shall mean the retainage amount owed as of the Closing Date by
the Company to Fagen, Inc. under the Fagen Agreement.

 

“Fifth Third Bank” means Fifth Third Bank, a Michigan banking corporation, and
Lender on the Construction Loan Agreement.

 

“GAAP” means generally accepted United States accounting principles,
consistently applied.

 

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States, any local authority and any
political subdivision of any of the foregoing, any multi-national organization
or body, any agency, department, commission, board, bureau, court or other
authority thereof, or any quasi-governmental or private body exercising, or
purporting to exercise, any executive, legislative, judicial, administrative,
police, regulatory or taxing authority or power of any nature.

 

“Governmental Authorization” means any permit, license, franchise, approval,
certificate, consent, ratification, permission, confirmation, endorsement,
waiver, certification, registration, qualification or other authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Authority or pursuant to any Legal Requirement.

 

“Hazardous Material” shall have the meaning set forth in Section 2.7(b)(i).

 

“IFA” means the Illinois finance Authority.

 

“IFA Payment” means One Million Dollars ($1,000,000) payable to the IFA.

 

“Indemnified Party” shall have the meaning set forth in Section 7.3.

 

“Indemnifying Party” shall have the meaning set forth in Section 7.3.

 

A-4

--------------------------------------------------------------------------------


 

“Intellectual Property Assets” means all patents, patent applications,
copyrights, inventions, processes, formulas, patterns, designs, know how, trade
secrets, confidential information, software, technical information, process
technology, plans, drawings and blue prints owned or used by the Company or
licensed by the Company as licensee or licensor.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” or “Known” - An individual shall be deemed to have “knowledge” of or
to have “known” a particular fact or other matter if such individual is actually
aware of such fact or other matter.  The Company shall be deemed to have
“knowledge” of or to have “known” a particular fact or other matter if Mark A.
Burke is actually aware of such fact or other matter.

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
Order, treaty, proclamation, convention, rule or regulation (or interpretation
of any of the foregoing) of, and the terms of any Governmental Authorization
issued by, any Governmental Authority.

 

“Loss” means any loss, damage (including punitive damage), liability (including
without limitation STRICT LIABILITY), decline in value, fine, penalty, tax, fee,
charge, cost or expense (including, without limitation, costs of attempting to
avoid or in opposing the imposition thereof and the reasonable fees and expenses
of attorneys, accountants and other professional advisors).

 

“Material Adverse Effect” means any material adverse change in the overall
condition of a party, taking into consideration all factors including, but not
limited to, the financial condition, properties, assets, liabilities, business,
operations and results of operations.

 

“Order” means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, sentence, subpoena, writ or
award issued, made, entered or rendered by any court, administrative agency or
other Governmental Authority or by any arbitrator.

 

“Organizational Documents” means the Articles or Certificate of Incorporation
and Bylaws for a corporation, and the Articles of Organization and Operating
Agreement for a limited liability company, and all other documents necessary to
meet the Legal Requirements for organization of the applicable entity type in
its state of organization.

 

“Performance Testing” means the start-up testing described on Exhibit C to the
De Smet Agreement performed in accordance with Section 5.8 of this Agreement.

 

“Permitted Liens” means (i) mechanics’ liens, workmen’s liens, carriers’ liens,
repairmen’s liens, landlord’s liens, vendor’s liens, liens for master’s or
crew’s wages or other like liens arising or incurred in the ordinary course of
business in respect of obligations that are not overdue, (ii) statutory liens
for Taxes, assessments and other similar governmental charges that are not yet
due or are being contested in good faith and for which adequate reserves have
been established, (iii) liens incurred or deposits made to secure the
performance of bids, contracts, statutory obligations, surety and appeal bonds
incurred in the ordinary course of business, (iv) liens that arise under zoning,
land use and other similar imperfections of title that arise in the ordinary
course of business and that, individually or in the aggregate, do not materially
affect the Company’s business as presently conducted or the value or
marketability of such title, (v) liens in

 

A-5

--------------------------------------------------------------------------------


 

the ordinary course that do not materially impair the Company’s use of the
property or asset, (vi) those liens, if any, permitted to be imposed by the
Purchaser, including those set forth on Schedule 2.5(b) of the Company’s
Disclosure Schedule or (vii) mortgage liens and security interests granted to
Fifth Third Bank by the Company with respect to the Assets securing indebtedness
in an amount not to exceed $24,650,000 as of the Closing Date.

 

“Person” means any individual, Entity or Governmental Authority.

 

“Pilot Agreement” means the Biodiesel Purchase Agreement dated October 17, 2006
by and between the Company and Pilot Travel Centers, LLC.

 

“Preliminary Testing” means the start-up testing described on Exhibit J attached
hereto.

 

“Proceeding” means any action, suit, litigation, arbitration, lawsuit, claim,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination, investigation, challenge,
controversy or dispute commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Authority or any arbitrator.

 

“Purchaser” shall have the meaning set forth in the recitals.

 

“Purchaser’s Indemnified Parties” shall have the meaning set forth in
Section 7.1(a).

 

“Real Property” shall have the meaning set forth in Section 2.5(a).

 

“REG” shall have the meaning set forth in the recitals.

 

“REG Common Stock” shall have the meaning set forth in Section 1.2(b).

 

“REG Disclosure Schedule” means the disclosure schedules of REG, which are
attached hereto and made a part hereof.

 

“REG Equipment Allowance” shall mean the amount of $10,000 to be paid by
Purchaser to REG following the Closing upon submission of an invoice therefor in
exchange for equipment to be provided by REG or its Affiliates to the Company
and Purchaser.

 

“REG Financial Information” shall have the meaning set forth in Section 3.5.

 

“REG Start-Up Fees” shall mean the amount of $483,001 to be paid by Purchaser to
REG following the Closing upon submission of an invoice therefor in exchange for
the testing and start-up services provided by REG or its Affiliates to the
Company and Purchaser.

 

“Registration Rights Agreement” shall have the meaning set forth in
Section 6.3(a)(vi).

 

“Reimbursements” shall have the meaning set forth in Section 1.2(d).

 

“Release” shall have the meaning set forth in Section 2.7(b)(i).

 

A-6

--------------------------------------------------------------------------------


 

“Representatives” means the Affiliates, managers, directors, officers, agents or
representatives, including, without limitation, any investment banks, attorney
or accountant designated as a representative by a party to this Agreement.

 

“Required Consents” shall have the meaning set forth in Section 2.8(d).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Seller Indemnified Parties” shall have the meaning set forth in Section 7.2.

 

“Stockholder Agreement” shall have the meaning set forth in Section 6.3(a)(v).

 

“Unsuccessful Performance Testing” means the failure of the Facility to have
been deemed accepted by Purchaser in accordance with Section D of Exhibit C to
the De Smet Agreement.

 

“Target Closing Date” shall have the meaning set forth in Section 1.3.

 

“Tax” means any tax (including without limitation any income tax, franchise tax,
capital gains tax, gross receipts tax, license tax, value-added tax, surtax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, environmental tax, inventory tax, occupancy tax, severance tax,
withholding tax, payroll tax, employment tax, gift tax, estate tax or
inheritance tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), imposed, assessed or collected
by or under the authority of any Governmental Authority or payable pursuant to
any tax-sharing agreement or pursuant to any other contract relating to the
sharing or payment of any such tax, levy, assessment, tariff, impost,
imposition, toll, duty, deficiency or fee.

 

“Tax Return” means any return (including any information return), report, claim
for refund, statement, declaration, schedule, notice, notification, form, or
other document or information filed with or submitted to, or required to be
filed with or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax, and including any amendment thereof.

 

“Transaction Documents” means the Bill of Sale, the Escrow Agreement, the
Assignment and Assumption Agreement, Stockholder Agreement, Registration Rights
Agreement, Confidentiality, and Noncompetition Agreement of Biodiesel Investment
Group, LLC, Oil Feedstock Supply Agreement and Services Agreement and the other
agreements and instruments contemplated hereby or thereby.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

Definitions

Exhibit B

 

Escrow Agreement

Exhibit C

 

Oil Feedstock Supply Agreement

Exhibit D

 

Services Agreement

Exhibit E

 

Bill of Sale

Exhibit F

 

Assignment and Assumption Agreement

Exhibit G

 

Confidentiality Agreement

Exhibit H

 

Stockholder Agreement

Exhibit I

 

Registration Rights Agreement

Exhibit J

 

Preliminary Testing Description

 

 

 

Schedule 2.2

 

Noncontravention

Schedule 2.4

 

Title to Assets

Schedule 2.5(a)

 

Description of Real Property

Schedule 2.5(c)(vi)

 

Right of First Offer, etc.

Schedule 2.5(c)(viii)

 

Utilities Exceptions

Schedule 2.7

 

Environmental Compliance

Schedule 2.8(b)

 

Breach of Assumed Contract

Schedule 2.8(c)

 

Notice of Claims Under Assumed Contract

Schedule 2.8(d)

 

Consents and Notices

Schedule 2.11

 

Compliance with Laws

Schedule 2.12

 

Permits

Schedule 2.13

 

Insurance

Schedule 2.14

 

Employee Matters

Schedule 2.15

 

Benefit Plans

Schedule 2.16

 

Intellectual Property

Schedule 2.17

 

Brokers

Schedule 3.5

 

REG Financial Information

Schedule 3.6

 

Undisclosed Liabilities

Schedule 4

 

Assumed Contracts

Schedule 5.2

 

Pre-Closing Activities

 

Except for Exhibit A, exhibits and schedules to the Asset Purchase Agreement are
not being filed herewith.  The registrant undertakes to furnish supplementally a
copy of any omitted exhibit or schedule to the Commission upon request, pursuant
to Item 601(b)(2) of Regulation S-K.

 

--------------------------------------------------------------------------------